Exhibit 10.4


MASTER SUBLEASE AGREEMENT


THIS MASTER SUBLEASE AGREEMENT (this “Sublease”) is entered into as of the 18th
day of June, 2016 (the “Execution Date”) by and among ADK GEORGIA, LLC, a
Georgia limited liability company (“Sublessor”) and OS TYBEE, LLC, a Georgia
limited liability company (“OS Tybee”), SB TYBEE, LLC, a Georgia limited
liability company (“SB Tybee”) and JV JEFFERSONVILLE, LLC, a Georgia limited
liability company (“JV Jeffersonville”) (OS Tybee, SB Tybee and JV
Jeffersonville are sometimes collectively referred to as “Sublessee”) for the
improved real property described on Exhibit “A-1” and any and all improvements
now or hereinafter located on such real property, together with all parking and
loading areas, all easements, rights of way, and other rights appurtenant
thereto (collectively, the “Premises”), on which Premises are located those
certain Facilities (as defined below) including the “Sublessor Personal
Property” associated therewith described on Exhibit “A-2”. Certain capitalized
terms used in this Sublease are defined on Exhibit “B”. Each of Sublessor, OS
Tybee, SB Tybee and JV Jeffersonville may be referred to as a “Party” hereto,
and one or more of such parties may be referred to as “Parties.”


RECITALS


WHEREAS, pursuant to that certain Lease dated August 1, 2010, as amended by that
certain First Amendment to Lease dated August 31, 2010, by that certain Second
Amendment to Lease dated August 14, 2015 and by that certain Third Amendment to
Lease dated October 2015 (as amended, the “Master Lease”), Sublessor leased from
William F. Foster (“Landlord”) the improved real property described in the
Master Lease, which improved real property includes the Premises; and
WHEREAS, Sublessor desires to sublease to OS Tybee that certain 85 bed skilled
nursing facility located in Tybee Island, Georgia (the “Oceanside Facility”);
and
WHEREAS, Sublessor desires to sublease to SB Tybee that certain 50 bed skilled
nursing facility located in Tybee Island, Georgia (the “Savannah Beach
Facility”) (collectively with the Oceanside Facility, the “Tybee Facilities”);
and
WHEREAS, Sublessor desires to sublease to JV Jeffersonville that certain 131 bed
skilled nursing facility located in Jeffersonville, Georgia (the “Jeffersonville
Facility”);
WHEREAS, the Tybee Facilities and the Jeffersonville Facility are sometimes
collectively referred to as the “Facilities” and individually as a “Facility;
WHEREAS, the Parties intend that this Sublease of the entirety of the three
Facilities be a single and inseparable transaction as set forth below, and
recognize and acknowledge that the Rent and other provisions attributable to
each Facility would have been materially different had the Parties intended to
enter into separate transactions;
WHEREAS, Sublessor is taking possession of the Facilities from New Beginnings
Care, LLC, a Tennessee limited liability company and its affiliated entities
(collectively, “Prior Operator”) which is a debtor in possession in a series of
bankruptcy cases jointly administered under the caption In re New Beginnings
Care, LLC, et al., Bankr. E.D. TN Chattanooga Division Case No. 16-10272







--------------------------------------------------------------------------------

Exhibit 10.4


NWW (collectively, the “Bankruptcy Case”), but which rejected the subleases for
the Facilities pursuant to the terms of a consent order issued in the Bankruptcy
Case which provides for rejection on June 4, 2016; and
WHEREAS, Sublessor desires to sublease the Premises to Sublessee and Sublessee
desires to sublease the Premises from Sublessor on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.Conditions to Effectiveness. This Sublease shall be effective as of the
Commencement Date but shall be subject to early termination by any party if,
within 30 days of the Effective Date or such later date as the Parties may in
the sole discretion of each approve in writing (which may be by email), (i)
Landlord has not approved this Sublease, or (ii) Landlord and Sublessee have not
entered into a non-disturbance and attornment agreement ("NDA") in a form
substantially similar to the agreement which is attached hereto as Exhibit C.
Both Sublessee and Sublessor shall use their best efforts to obtain such
executed documents from Landlord within such 30 day period.
2.    Sublease Subordinate to Master Lease. Subject to Section 28 below, this
Sublease is subject and subordinate to the Master Lease. As and to the extent
hereinafter provided, all applicable terms and conditions of the Master Lease
are incorporated into and made a part of this Sublease as if Sublessee were the
lessee under the Master Lease. Unless expressly provided for in this Sublease to
the contrary, Sublessee assumes and agrees to perform the Sublessor’s
obligations under the Master Lease during the term of this Sublease with respect
to the Premises, except that the obligation to pay rent to Lessor under the
Master Lease shall be considered performed by Sublessee by virtue of its
payments and reimbursements to Sublessor pursuant to this Sublease. Sublessee
shall not cause or suffer any act of negligence that will violate any of the
provisions of the Master Lease. Subject to the provisions of the NDA, if the
Master Lease terminates for any reason, this Sublease shall terminate and the
parties shall be relieved from all liabilities and obligations under this
Sublease.
3.    Term. .
3.1    Term. This Sublease shall commence on the June 18, 2016 and shall end on
August 31, 2027 (the “Term”).
3.2    Sublease Year. The first “Sublease Year” for the Jeffersonville Facility
shall mean the period commencing on July 1, 2016 and ending on June 30, 2017.
The first “Sublease Year” for the Savannah Beach and Oceanside Facilities shall
be the first day of the calendar month subsequent to the month in which the
Commencement Date, as defined below, for that Facility occurs, and ending 12
months later. Each subsequent Sublease year shall commence on the anniversary
date of the first Sublease Year and end 12 months later.
3.3    Commencement Date. The commencement date of the Term for the
Jeffersonville Facility shall be the Execution Date of this Lease. The
commencement




2

--------------------------------------------------------------------------------

Exhibit 10.4


date for the Savannah Beach Facility and Oceanside Facilities shall be the date
and specific time that Sublessor accepts possession of such Facilities from the
Prior Operator (such dates for all three Facilities shall be referred to herein
as the “Commencement Date” of each Facility).
3.4    Termination Date. “Termination Date” shall mean the last day of the Term
as defined in Paragraph 3.1 above, or the earlier date on which this Sublease
may be terminated as provided herein.
3.5    Termination as to the Jeffersonville and Oceanside Facilities Only. If
the Sublease is terminated as to the Jeffersonville and/or Oceanside Facilities
as set forth in Section 9.3 below, the Sublease shall otherwise remain in full
force and effect, and the Termination Date shall not have occurred, with respect
to the remaining Facilities.
4.    Rent. During the Term, Sublessee shall pay in advance to Sublessor on or
before the 1st day of each calendar month the following rent (“Rent”):
4.1    Rent/Sublease Year One. During Sublease Year one, Rent shall be as
follows:
(a)    The Savannah Beach Facility - - $21,000.00 per calendar month, with a
proration of the first partial calendar month’s rent, so that the payment
schedule shall be as follows:
i.
    No rent shall be due on the Commencement Date;
ii.    On the first day of the next calendar month, the Sublessee shall pay in
arrears the prorated amount due for the first partial month and shall pay in
advance the Rent for the then calendar month, i.e., $21,000.
iv.    On the first day of each succeeding month, the Sublessee shall pay
$21,000.00 in monthly rent in advance, subject to the increases provided herein.
(b)    Jeffersonville and Oceanside Facilities - -
i.
$1.00 per month beginning on the Commencement Date for each such Facility;

ii.
$26,500.00 per month for the Jeffersonville Facility and $18,000.00 per month
for the Oceanside Facility, each to begin on the first day of the third calendar
month following that Facility’s certification such that it is eligible for
Medicare and Medicaid reimbursement or April 1, 2017, whichever date shall first
occur; and





3

--------------------------------------------------------------------------------

Exhibit 10.4


iii.
$53,000.00 per month for the Jeffersonville Facility and $36,000.00 for the
Oceanside Facility, each to begin on the month following the fifth month for
which the amount for that Facility is due under the subparagraph just above.



(c)
The Savannah Beach Facility – Decertification. In the event, and only in the
event, that the Savannah Beach Facility is decertified as set forth in Section
9.3(b) below, then Section 4.1(a) shall not apply on and after the date of
decertification, and Rent for the Savannah Beach Facility shall be as follows
instead:

(i)     $1.00 per month beginning on the next calendar month after
decertification;


(ii)    $10,500.00 per month, to begin on the first day of the third calendar
month following Savannah Beach’s recertification such that it is eligible for
Medicare and Medicaid reimbursement, or April 1, 2017, whichever date shall
first occur; and


(iii) $21,000.00 per month to begin on the month following the fifth month for
which the amount of $10,500.00 per month is due under the subparagraph just
above.


4.2    Subsequent Sublease Years. The Rent due each Sublease Year for each
Facility shall increase by Three percent (3%) over the annualized Rent payable
for the immediately preceding Sublease Year. Rent for any Facility in which the
Term ends within a calendar month shall be prorated for that last month, and if
rent for a full month has already been paid, the Sublessor shall promptly refund
or credit the amount due. Notwithstanding anything to the contrary in § 4.1
above, the “annualized Rent payable for the immediately preceding Sublease Year”
as used in this § 4.2 means, for the first Sublease Year, $21,000.00 for the
Savannah Beach Facility, $36,000.00 for the Oceanside Facility, and $53,000.00
for the Jeffersonville Facility.
4.2    Absolute Net Sublease. All Rent payments shall be absolutely net to
Sublessor, free of any and all Taxes (as defined below in Section 7), Other
Charges (as defined below in Section 7), and operating or other expenses of any
kind whatsoever, all of which shall be paid by Sublessee, except as otherwise
provided in this Sublease. Sublessee shall at all times during the Term remain
obligated under this Sublease without any right of set-off, counterclaim,
abatement, deduction, reduction or defense of any kind.
4.3    Payment Terms. All Rent and other payments to Sublessor hereunder shall
be paid by wire transfer in accordance with Sublessor’s wire transfer
instructions to be provided by Sublessor from time to time.




4

--------------------------------------------------------------------------------

Exhibit 10.4


5.    Security Deposit. Upon payment in full of the Note (defined in Section 9.5
below), Sublessee shall deposit with Sublessor and Sublessee shall maintain
during the Term an amount equal to one month’s Rent as a security deposit (the
“Security Deposit”) which Sublessor shall hold as security for the full and
faithful performance by Sublessee of every term, provision, obligation and
covenant under this Sublease. The Security Deposit shall not be considered an
advance payment of Rent (or of any other sum payable by Sublessee under this
Sublease) or a measure of Sublessor’s damages in case of a default by Sublessee
under this Sublease. Sublessor shall have no obligation to maintain the Security
Deposit separate and apart from Sublessor’s general and/or other funds. If
Sublessee defaults beyond the applicable notice and/or cure period in respect of
any of the terms, provisions, covenants and conditions of this Sublease,
Sublessor may, but shall not be required to, in addition to and not in lieu of
any other rights and remedies available to Sublessor, apply all or any part of
the Security Deposit to the payment of any sum in default, or any other sum that
Sublessor may expend or be required to expend by reason of such default,
including but not limited to, any damages or deficiency in reletting the
Premises. Whenever, and as often as, Sublessor has applied any portion of the
Security Deposit to cure any such default beyond the applicable notice and/or
cure period hereunder, Sublessee shall, within ten (10) days after Notice from
Sublessor, deposit additional money with Sublessor sufficient to restore the
Security Deposit to the full amount then required to be deposited with
Sublessor, and Sublessee’s failure to do so shall constitute an Event of Default
without any further Notice. If Sublessor transfers or assigns its interest under
this Sublease, Sublessor shall assign the Security Deposit to the new Sublessor
and thereafter Sublessor shall have no further liability for the return of the
Security Deposit, and Sublessee agrees to look solely to the new Sublessor for
the return of the Security Deposit. Sublessee agrees that it will not assign or
encumber or attempt to assign or encumber the Security Deposit and that
Sublessor, its successors and assigns may return the Security Deposit to the
last Sublessee in possession of the Premises at the last address for which
Notice has given by such Sublessee and that Sublessor thereafter shall be
relieved of any liability therefor, regardless of one or more assignments of
this Sublease or any such actual or attempted assignment or encumbrances of the
Security Deposit.


6.    Late Charges. The late payment of Rent or other amounts due under this
Sublease will cause Sublessor to lose the use of such money and incur
administrative and other expenses not contemplated under this Sublease. While
the exact amount of the foregoing is difficult to ascertain, the parties agree
that as a reasonable estimate of fair compensation to Sublessor, if Rent or any
other amount is not paid within (a) five (5) days after the due date for such
payment, then Sublessee shall thereafter pay to Sublessor on demand a late
charge equal to five percent (5%) of such delinquent amounts, and (b) thirty
(30) days after the due date for such payment, such unpaid amount shall accrue
interest from such date at the rate of eight percent (8%) per annum (the “Agreed
Rate”).
1.    Taxes and Other Charges. Sublessor shall promptly forward to Sublessee
copies of all bills and payment receipts for Taxes or Other Charges received by
it. Throughout the Term, Sublessee shall pay and discharge (including the filing
of all required returns), prior to delinquency or imposition of any fine,
penalty, interest or other cost (“Penalty”), (a) “Taxes”, consisting of any real
property and other taxes and assessments levied or assessed with respect to the
Premises (excluding income taxes, franchise taxes, estate taxes, transfer taxes
and/or gross receipts taxes that may be imposed upon Sublessor), and (b) “Other
Charges”, consisting of any utilities and other costs and expenses of the
Facilities or any portion of the Premises and all other




5

--------------------------------------------------------------------------------

Exhibit 10.4


charges, obligations or deposits assessed against any portion of the Premises
during the Term. Sublessee shall pay the foregoing prior to delinquency and
before any Penalty, but may pay the foregoing in permitted installments (whether
or not interest accrues on the unpaid balance). Within ten (10) days of its
receipt of Sublessor’s written notice of payment, Sublessee shall pay Sublessor
an amount equal to any Taxes or Penalty that Sublessor at any time is assessed
or otherwise becomes responsible and for which Sublessee is liable under this
Sublease. However, nothing in this Sublease shall obligate Sublessee to pay
penalties incurred as a result of Sublessor’s failure to timely forward bills to
Sublessee.
1.1    Protests. Sublessee has the right, but not the obligation, in good faith
to protest or contest (a “Protest”) in whole or in part (a) the amount or
payment of any Taxes or Other Charges, and (b) the existence, amount or validity
of any Lien (as defined in Section 10), by appropriate proceedings sufficient to
(i) prevent the collection or other realization of such Taxes, Other Charges or
Liens, or (ii) prevent the sale, forfeiture or loss of any portion of the
Premises, or (iii) prevent the forfeiture of Rent to satisfy such Taxes, Other
Charges or Liens. If Sublessee commences a Protest, Sublessee shall diligently
prosecute any such Protest at its sole cost and expense and pay such Taxes,
Other Charges or Lien. Sublessor shall cooperate in any Protest that involves an
amount assessed against the Premises.


1.2    Impound. During the Term, Sublessee shall pay with each Base Rent payment
a deposit of one-twelfth (1/12th) of the amount required to discharge the annual
amount of real property Taxes encumbering any portion of the Premises as and
when they become due (“Impound Payments”). The deposits shall not bear interest
nor be held by Sublessor in trust or as an agent of Sublessee, but rather shall
be applied to the payment of the related obligations. If at any time within
thirty (30) days prior to the due date the deposits shall be insufficient for
the payment of the obligation in full, Sublessee shall within ten (10) days
after demand deposit the deficiency with Sublessor. If deposits are in excess of
the actual obligation, the required monthly deposits for the ensuing Sublease
Year shall be reduced proportionately and any such excess as of the Termination
Date shall be refunded to Sublessee. Sublessee shall forward to Sublessor or its
designee all Tax bills, bond and assessment statements promptly upon receipt. If
Sublessor transfers this Sublease, it shall transfer all such deposits to the
transferee, and Sublessor shall thereafter have no liability of any kind with
respect thereto.
2.    Insurance. Sublessee shall provide and maintain at its expense during the
Term, all insurance required under the Master Lease. Such insurance shall (i) be
maintained under valid and enforceable policies issued by insurers licensed and
approved to do business in the state of Georgia, (ii) name Sublessor as an
additional insured, (iii) be on an “occurrence” basis, or if claims made,
include a provision whereby tail coverage costs are specified upon policy
inception, (iv) cover all of Sublessee’s operations at the Facilities, (v)
provide that the policy may not be canceled except upon not less than thirty
(30) days’ prior written notice to Sublessor and (vi) be primary and provide
that any insurance with respect to any portion of the Premises maintained by
Landlord is excess and noncontributing with Sublessee’s insurance. The property
policy(ies) shall also name the Sublessor, Landlord and Landlord’s lenders as
loss payees; provided, however, that (a) all proceeds from any property
insurance shall be made available to Sublessee to make repairs or replacements
to the Facilities, and (b) all insurance proceeds related to equipment
break-down shall be paid directly to Sublessee so that Sublessee




6

--------------------------------------------------------------------------------

Exhibit 10.4


can use such proceeds to repair the applicable equipment. Sublessee hereby
waives as to Sublessor all rights of subrogation which its insurance carriers
may have by reason of any provision in any policy issued to it, provided such
waiver does not thereby invalidate such policy. Insurer certificates evidencing
the existence of the insurance required by this Sublease and showing the
interest of Sublessor, Landlord and Landlord’s lenders shall be provided to
Sublessor prior to the Commencement Date or, for a renewal policy, not less than
ten (10) days prior to the expiration date of the insurance policy being
renewed. If Sublessor is provided with a certificate, it may demand that
Sublessee provide a complete copy of the related policy within thirty (30) days.
Notwithstanding any provision in the Master Lease to the contrary, Sublessee
shall provide, at is expense, “all risk” property insurance coverage for the
full replacement value of the Facilities which replacement value amounts shall
be provided by Sublessor to Sublessee from time to time. The deductible for such
coverage shall not be greater than Twenty-five Thousand Dollars ($25,000.00).
Sublessee shall also provide business interruption insurance for loss of rental
value for a period of not less than twelve (12) months and providing that any
covered loss under such policy shall be payable to Sublessor.
9.    Use, Regulatory Compliance and Preservation of Business.
9.1    Permitted Use; Qualified Care. Sublessee shall continuously use and
occupy the Facilities during the Term as a skilled nursing facilities with not
less than the number of licensed beds set forth in the Recitals hereto and for
ancillary services relating thereto, but for no other purpose except that with
respect to the Jeffersonville and Oceanside Facilities, Sublessee shall only be
required to provide services to a limited number of residents (as set forth in
its Recert Plan) at either such Facility until such time that such Facility is
formally recertified. Sublessee shall provide care, treatment and services to
all residents of the Facilities in a manner consistent with all applicable laws
and in a manner consistent with the highest standard in the industry for the
geographical region in which the Facilities are located. Notwithstanding any
common law or statutory right, Sublessee agrees not to transfer, move or
otherwise take action that reduces the licensed bed complement of the Facilities
and Sublessee agrees not to take any action or fail to take any action which
would cause the number of licensed beds to decrease or move to a different
location.
9.2    Regulatory Compliance. During the Term, Sublessee, the Facilities and the
Premises shall comply in all material respects with all licensing and other laws
and all covenants, conditions, restrictions and other use or maintenance
requirements applicable to the Facilities. To the extent applicable, Sublessee
shall comply in all material respects with all Medicare, Medicaid and other
third-party payor certification requirements, including timely filing properly
completed cost and other required reports, timely paying all expenses shown
thereon, and ensuring that the Facilities continue to be fully certified for
participation in Medicare and Medicaid (if applicable) throughout the Term and
when they are returned to Sublessor, all without any suspension, revocation,
decertification or other material limitation of such certification. Further,
Sublessee shall not commit any act or omission that would in any way materially
violate any certificate of occupancy affecting the Facilities, result in closure
of the Facilities or result in the sale or transfer of all or any portion of any
related certificate of need (if applicable), bed rights or other similar
certificate or license at the Facilities. During the Term, all inspection fees,
costs and charges associated with a change of such licensure or certification
shall be borne solely by Sublessee. Notwithstanding anything to the contrary
contained in this Sublessee, Sublessee shall have the right to protest or appeal
any licensing




7

--------------------------------------------------------------------------------

Exhibit 10.4


and other laws and all covenants, conditions, restrictions and other use or
maintenance requirements applicable to the Facilities and, to the extent
applicable, all Medicare, Medicaid and other third-party payor certification
requirements. Sublessor agrees to cooperate with Sublessee provided that
Sublessor does not incur any out-of-pocket expenses in connection therewith that
are not reimbursed by Sublessee.
9.3    Recertification of Facilities.
(a)    General. Sublessee shall use its best efforts to pursue recertification
of the Jeffersonville and Oceanside Facilities with the Center for Medicare and
Medicaid Services ("CMS") as soon as possible. Sublessee shall create an
operating plan for such recertification to include a time table and estimate of
funds required from Sublessor for each of such Facility (the “Recert Plan(s)”)
and submit them to Sublessor for approval within sixty (60) days of the
Commencement Date. Sublessor acknowledges that the Recert Plans will require
Sublessor to pay for all of the capital expenditures set forth in the Recert
Plans; however, Sublessor reserves the right to decline to make some or all of
the expenditures in the Recert Plans. If Sublessor declines to make any of the
requested payments and Sublessee declines to pay for the improvements itself or
if Sublessor and Sublessee are otherwise unable to reach agreement on a final
Recert Plan for either Facility, as evidenced by their mutual execution thereof,
either Sublessor or Sublessee, shall have the right to terminate this Sublease,
as to the Facility for which they were unable to reach agreement on a Recert
Plan only, on ten (10) days written notice. In such case, this Sublease shall
remain in full force and effect as to the Savannah Beach Facility and, if
applicable, the Facility for which the parties reached agreement on a Recert
Plan but the Working Capital LOC (as defined in Section 9.5 below) shall be
reduced to $500,000.00 for each Facility which is removed from the Lease. If,
after a Recert Plan is approved, Sublessee determines that the cost of capital
improvements required by CMS for recertification materially exceeds the amount
set forth in the Recert Plan, and such additional costs could not reasonably
have been foreseen at the time the Recert Plan was created ("Additional Capital
Expenses"), Sublessee shall so notify Sublessor and Sublessor, in its sole
discretion, may pay for such additional capital improvement expense. If
Sublessor declines to pay for the cost of such Additional Capital Expenses, or
at least an amount sufficient so that the Additional Capital Expense is not
material to the overall cost of the project, Sublessee may terminate this
Agreement as to the applicable Facility requiring Additional Capital Expenses
only, on 30 days' notice. In no event shall Sublessor be responsible for any
additional operational or administrative costs or expenses associated with the
recertification process, other than any Additional Capital Expense which it
approves, and Sublessee acknowledges it assumes all risks therefor.
(b) Savannah Beach Decertification. Notwithstanding anything else contained
herein to the contrary, in the event that the Savannah Beach Facility is
decertified after the Commencement Date for such Facility due to any pending
failure by the Prior Operator to operate in substantial compliance with
applicable regulations, then Lessee shall promptly vacate the Savannah Beach
Facility and propose a Recert Plan for the Facility within 60 days of the
decertification.
(i) If Sublessor and Sublessee are able to reach agreement on a final Recert
Plan for the Savannah Beach Facility, as evidenced by their mutual execution
thereof, Rent for the Savannah Beach Facility shall be payable as set forth in
Section 4.1(c) above.




8

--------------------------------------------------------------------------------

Exhibit 10.4


(ii) If Sublessor and Sublessee are not able to reach agreement on a final
Recert Plan for the Savannah Beach Facility, then either party shall have the
right to terminate this Sublease as to that Facility as provided in this section
9.3 in which case this Sublease shall remain in full force and effect for the
other Facilities.
9.4    Bed Taxes. Sublessor shall be responsible for payment of all outstanding
bed/provider taxes to the State of Georgia which relate to the operation of the
Facilities prior to the Commencement Date. Sublessee shall use its reasonable
best efforts to negotiate a reduction in the total provider fee payment
obligation and a payment agreement with the State of Georgia. Sublessee shall
involve Sublessor in all discussion, communications and negotiations with the
State regarding this issue and any payment agreement must be approved in advance
by Sublessor. Sublessor agrees to reimburse Sublessee for any amounts recouped
by the State of Georgia relating to bed/provider taxes for any periods prior to
the Commencement Date within ten (10) business days of written notice thereof.
In addition, Sublessee shall cooperate with Sublessor as Sublessor may request
in making an administrative claim against the estate of the Prior Operator in an
amount equal to the Bed Taxes that Sublessor pays or reimburses to Sublessee
hereunder.
9.5    Working Capital Line of Credit. Subject to reduction in the principal
amount available as provided in Section 9.3 above, Sublessee's parent
corporation, AdCare Health Systems, Inc., a Georgia corporation (“ADK”) shall
provide to Sublessee a working capital line of credit of up to $1,000,000.00
(the “Working Capital LOC”). Sublessee may use the Working Capital LOC for its
operations at all Facilities (including the recertification of the
Jeffersonville and Oceanside Facilities). The Working Capital LOC will be
available in five (5) draws and interest will accrue and be paid on the
outstanding balance. The Working Capital LOC will be evidenced by a promissory
note in favor of ADK (the “Note”) a form of which is attached hereto as Exhibit
F (the "Promissory Note"). The Note will be secured by a first priority security
interest in Sublessee’s assets and accounts receivable pursuant to a Security
Agreement which the parties will execute concurrent with execution of the
Promissory Note, a form of which is attached hereto as Exhibit G (the "Security
Agreement"). If Sublessee is ever in default under this Sublease, the Security
Agreement or Promissory Note, regardless of whether Sublessee subsequently cures
such default, Sublessor may require Sublessee to immediately establish a control
account or double lock box sweep account as collateral for the Note until paid
in full ("Deposit Control Agreement"), a form of which is attached hereto as
Exhibit H, and Sublessee agrees to execute such Deposit Control Agreement and
cause its bank to do the same. Upon payment in full of the Note, ADK will
release its security interest in Sublessee’s assets and accounts.
10.    Repairs, Improvements, Capital Expenditures and Environmental.
10.1     Repairs and Improvements. Except as defined in section 10.2 below,
Sublessor shall not be required to make any repairs or improvements to the
Premises. Sublessee shall make no alterations in, or additions to, any Facility
in excess of twenty-five thousand dollars ($25,000) without first obtaining, in
writing, Sublessor's consent for such alterations or additions. All such
alterations or additions shall be at the sole cost and expense of Sublessee and
shall become a part of the Premises. Sublessee covenants and agrees that it will
take good care of the Premises, its fixtures and appurtenances, and suffer no
waste or injury thereto and keep and maintain same in good and clean condition,
reasonable wear and tear excepted. Sublessee shall be liable for and




9

--------------------------------------------------------------------------------

Exhibit 10.4


shall indemnify and hold Sublessor harmless in respect of any claims,
liabilities, actions, damage, or injury to Sublessor, the Premises, and property
or persons of anyone else, if due to wrongful act or negligence of Sublessee, or
Sublessee's agents, employees, licensees or invitees. With respect to work,
services, repairs, repainting, restoration, the provision of utilities or HVAC
services, or the performance of other obligations required of Landlord under the
Master Lease, Sublessor shall, at the written request of Sublessee, request the
same from Landlord and use reasonable efforts to obtain the same from Landlord
at Sublessee’s expense. Sublessee shall reasonably cooperate with Sublessor as
may be required to obtain from Landlord any such work, services, repairs,
repainting restoration, the provision of utilities or HVAC services, or the
performance of any of Landlord’s other obligations under the Master Lease with
respect to the Premises.
10.2    Capital Expenditures. Promptly following the Commencement Date for the
Savannah Beach Facility and acknowledgement from the GDCH that the Facility is
in substantial compliance, Sublessee shall begin construction on the capital
improvements for the Savannah Beach Facility as described on Schedule 10.2
attached hereto. Once the work is commenced, Sublessee shall complete such
capital improvements within the time frames and using the contractors as the
Sulessor and Sublessee may mutually agree. Sublessor shall be solely responsible
for the costs of such capital improvements in an amount not to exceed the
amounts set forth on such schedule and shall pay the contractors directly for
the costs subject to its obtaining customary evidence of work completion and
lien releases. . Upon obtaining the required evidence of work completion and
lien releases, Sublessor shall not cause a delay in any payment that causes a
delay in work completion.
10.3    Hazardous Materials. Sublessee’s use of the Premises shall comply in all
material respects with all Hazardous Materials Laws. If any Environmental
Activities occur or are suspected to have occurred in violation of any Hazardous
Materials Laws by Sublessee during the Term or if Sublessee has received written
notice of any Hazardous Materials Claim against any portion of the Premises as a
result of Sublessee’s acts or omissions during the Term, Sublessee shall
promptly obtain all permits and approvals necessary to remedy any such actual or
suspected problem through the removal of Hazardous Materials or otherwise, and
upon Sublessor’s approval of the remediation plan, remedy any such problem to
the reasonable satisfaction of Sublessor and all applicable governmental
authorities, in accordance with all Hazardous Materials Laws and good business
practices. During the Term, Sublessee shall promptly advise Sublessor in writing
of (a) any Environmental Activities in violation of any Hazardous Materials
Laws; (b) any Hazardous Materials Claims against Sublessee or any portion of the
Premises; (c) any remedial action taken by Sublessee in response to any
Hazardous Materials Claims or any Hazardous Materials on, under or about any
portion of the Premises in violation of any Hazardous Materials Laws; (d)
Sublessee’s discovery of any occurrence or condition on or in the vicinity of
any portion of the Premises that materially increase the risk that any portion
of the Premises will be exposed to Hazardous Materials; and (e) all written
communications to or from Sublessee, any governmental authority or any other
Person relating to Hazardous Materials Laws or Hazardous Materials Claims with
respect to any portion of the Premises, including copies thereof. Sublessor
shall have the right, at Sublessee’s sole cost and expense (including, without
limitation, Sublessor’s reasonable attorneys’ fees and costs) and with counsel
chosen by Sublessor, to join and participate in, as a party if it so elects, any
legal proceedings or actions initiated in connection with any Hazardous
Materials Claims.




10

--------------------------------------------------------------------------------

Exhibit 10.4


1.    Sublessee Personal Property. Sublessee may bring his own articles of
personal property to the Premises for use and Sublessee shall have the right to
remove any such personal property from the Premises provided that Sublessee, at
its expense, shall repair any damages to the Premises caused by such removal or
by the original installation thereof.
2.    Financial, Management and Regulatory Reports. In addition to any reports
required under the Master Lease, Sublessee shall provide Sublessor with the
reports listed in Exhibit “D” at the time described therein, and such other
information about it or the operations of the Facilities as Sublessor may
reasonably request from time to time, including such information requested in
connection with any financing of the Premises sought by Sublessor. All financial
information provided by Sublessee shall be prepared in accordance with generally
accepted accounting principles consistently applied and shall be submitted
electronically in the form of unrestricted, unlocked “.xlsx” spreadsheets
created using Microsoft Excel (2003 or newer editions). Similarly, should
Sublessor or its parent, AdCare Health Systems, Inc., be subject to any
particular reporting requirements of the Securities Exchange Commission during
the Term for which it needs reports, documentation or other information from
Sublessee, Sublessee agrees to deliver such reports, documentation and
information within ten (10) days after Sublessor’s request for the same.
Sublessor shall comply with all requirements of applicable law with respect to
any such information provided by Sublessee, including, without limitation, the
Health Insurance Portability and Accountability Act of 1996 and its implementing
regulations as amended by the Health Information Technology for Economic and
Clinical Health Act (“HIPAA”). Sublessee shall provide copies of all reports
required under the Master Lease to Sublessor and to Lessor.
3.    Representations and Warranties. Sublessor and Sublessee each represents
and warrants to the other that: (a) this Sublease and all other documents
executed or to be executed by it in connection herewith have been duly
authorized and shall be binding upon it; (b) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Sublease within the states
where the Facilities are located; and (c) neither this Sublease nor any other
document executed or to be executed in connection herewith violates the terms of
any other agreement of such party and will not result in a breach of or default
by Sublessor under any term or provision of any law, order, writ, decree,
contract, agreement or other instrument to which the party is a party or to
which the party or any Facility is subject.
4.    Events of Default. So long as there is no Event of Default, Sublessee
shall peaceably and quietly have, hold and enjoy the Premises for the Term, free
of any claim or other action not caused or created by Sublessee or pursuant to
Sections 16 or 17. The occurrence of any of the following events will constitute
an “Event of Default” on the part of Sublessee, and there shall be no cure
period therefor except as otherwise expressly provided:




11

--------------------------------------------------------------------------------

Exhibit 10.4


(a)    Sublessee’s failure to pay within five (5) days of when due any Rent,
Taxes, Other Charges, Impound Payments or other required payments;
(b)    Sublessee's default under the Note, Security Agreement or the Deposit
Control Agreement;
(c)    (i) The revocation, suspension or termination of any material license
held by Sublessee required for the operation of the Facilities or the
certification of the Facilities for provider status under Medicare or Medicaid,
if applicable (ii) the closure of the Facilities (except with respect to the
time required to make any required repairs or to make any Alterations); (iii)
the sale or transfer by Sublessee of all or any portion of any certificate of
need, bed rights or other similar certificate or license relating to the
Facilities; or (iv) the use of any portion of the Facilities other than for
skilled nursing facilities and for ancillary services relating thereto;


(d)    Sublessee’s failure to perform or comply with the provisions of the
Master Lease after expiration of the applicable cure period, if any;
(e)    (i) Sublessee shall generally not pay its debts as they become due, or
shall admit in writing its inability to pay its debts generally, or shall make
an assignment of all or substantially all of its property for the benefit of
creditors; or (ii) a receiver, trustee or liquidator shall be appointed for
Sublessee or its property, if not discharged within sixty (60) days after the
date of such appointment; (iii) the filing by Sublessee of a voluntary petition
under any federal bankruptcy or state law to be adjudicated as bankrupt or for
any arrangement or other debtor’s relief; or (iv) the involuntary filing of such
a petition against Sublessee by any other party, unless dismissal is diligently
prosecuted and such petition is dismissed within sixty (60) days after filing;


(f)    Sublessee’s failure to perform or comply with any provision of this
Sublease not requiring the payment of money unless remedied within ten (10) days
after such notice from Sublessor or if such default cannot with due diligence be
so cured because of the nature of the default or delays beyond the control of
Sublessee and such additional time does not jeopardize Sublessee's authority to
operate Facilities, then such default shall not constitute an Event of Default
if Sublessee uses its commercially reasonable efforts to cure such default by
promptly commencing and diligently pursuing such cure to the completion thereof;
(g)    The receipt by Sublessee of a citation from the Georgia Department of
Community Health (“DCH”) or from CMS indicating any Facility is not in
substantial compliance with CMS' requirements of participation for any Facility
which Sublessee does not promptly and fully address and remedy to Sublessor’s
reasonable satisfaction; or




12

--------------------------------------------------------------------------------

Exhibit 10.4


(h)    Except as provided in Section 9.4 above, Sublessee’s failure to pay when
due any outstanding provider tax (“Bed Tax”) payments that it is required to
make with respect to its operations of the Facilities unless such Bed Tax is
immediately paid, along with any penalties or late fees, once the deficiency is
brought to Sublessee's attention.
5.    Remedies. Upon the occurrence of an Event of Default, Sublessor may
exercise all rights and remedies under this Sublease and the laws of the State
of Georgia that are available to a Sublessor of real and personal property in
the event of a default by its Sublessee, and as to the Sublessee Property, all
remedies granted under the laws of such state to a secured party under its
Uniform Commercial Code. Sublessor shall use commercially reasonable efforts to
mitigate damages, however, Sublessor shall not be responsible or liable for any
failure to relet the Premises or to collect any rent due upon any such reletting
notwithstanding such commercially reasonable efforts. Upon the occurrence of an
Event of Default, Sublessee shall pay Sublessor, promptly upon demand, all
reasonable expenses incurred by it in obtaining possession and reletting any of
the Premises, including reasonable fees, commissions and costs of attorneys,
architects, agents and brokers.


5.1    General. Without limiting the foregoing, Sublessor shall have the right
(but not the obligation) to do any of the following upon an Event of Default:
(a) sue for the specific performance of any covenant of Sublessee as to which it
is in breach; (b) enter upon any portion of the Premises, terminate this
Sublease, dispossess Sublessee from the Premises through appropriate legal
procedures and/or collect money damages by reason of Sublessee’s breach,
including pursue its rights with respect to all obligations and liabilities of
Sublessee under this Sublease which survive the termination of the Term; (c)
elect to leave this Sublease in place and sue for Rent and other money damages
as the same come due; (d) (before or after repossession of the Premises pursuant
to clause (b) above and whether or not this Sublease has been terminated) relet
any portion of the Premises to such Sublessee(s), for such term(s) (which may be
greater or less than the remaining balance of the Term), rent, conditions (which
may include concessions or free rent) and uses as it may determine in its sole
discretion and collect and receive any rents payable by reason of such
reletting, (e) pursue the remedies set forth in Section 15.2 below.
5.2    Transition of Operations to Sublessor. Commencing on the date of the
Event of Default, Sublessor or its designee, upon written notice to Sublessee,
may elect to assume operation of the Facilities and Sublessee agrees to use its
best efforts to fully accomplish the transfer of such management and operation
without interrupting the operation of the Facilities. Sublessee shall
immediately take all actions to effect a change of ownership ("CHOW") on an
expedited basis if possible including but not limited to assigning its license
and its Medicare and Medicaid provider numbers and agreements to Sublessor or
its designee to enable Sublessor or its designee to operate the Facilities to
the extent allowed by law. Sublessee shall further use its best efforts to avoid
jeopardizing any then existing licensure or certification of the Facilities, and
Sublessee shall, at no cost to Sublessee, comply with all requests for an
orderly CHOW and transfer of any and all licenses, Medicare and Medicaid
certifications and possession of the Premises. Sublessee agrees to execute and
deliver a usual and customary operations transfer agreement (“OTA”) in favor of
Sublessor or its designee and any other




13

--------------------------------------------------------------------------------

Exhibit 10.4


documents required in connection with the change of operators at the Facilities.
If Sublessee fails to execute an OTA, the CHOW documents or assign its provider
agreements and certifications, an officer of Sublessor may act as Sublessee's
authorized representative to execute such documents on behalf of Sublessee to
the extent allowed by applicable law.
5.3    Remedies Cumulative; No Waiver. No right or remedy herein conferred upon
or reserved to Sublessor or Sublessee is intended to be exclusive of any other
right or remedy, and each and every right and remedy shall be cumulative and in
addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. Any notice or cure period provided herein shall
run concurrently with any provided by applicable law. No failure of Sublessor or
Sublessee to insist at any time upon the strict performance of any provision of
this Sublease or to exercise any option, right, power or remedy contained herein
shall be construed as a waiver, modification or relinquishment thereof as to any
similar or different breach (future or otherwise) by Sublessee or Sublessor, as
applicable. Sublessor’s receipt of and Sublessee’s payment of any Rent or other
sum due hereunder (including any late charge) with knowledge of any breach shall
not be deemed a waiver of such breach, and no waiver by Sublessor of any
provision of this Sublease shall be effective unless expressed in a writing
signed by it.
5.4    Performance of Sublessee’s Obligations. If Sublessee at any time shall
fail to make any payment or perform any act on its part required to be made or
performed under this Sublease and not remedy the same within the applicable
notice and/or cure period, then Sublessor may, without waiving or releasing
Sublessee from any obligations or default hereunder, make such payment or
perform such act for the account and at the expense of Sublessee, and enter upon
any portion of the Premises for the purpose of taking all such action as may be
reasonably necessary. No such entry shall be deemed an eviction of Sublessee.
All sums so paid by Sublessor and all necessary and reasonable incidental costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with the performance of any such act by it from the date of the
making of such payment or the incurring of such costs and expenses, shall be
payable by Sublessee to Sublessor upon Sublessor’s written demand therefor.
5.5    Equitable Relief. If Sublessee breaches any portion of this Section 15,
Sublessee agrees that: (i) Sublessor would suffer irreparable harm; (ii) it
would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by Sublessor; and (iii) if Sublessor
seeks injunctive relief to enforce this Section 15, Sublessee shall waive and
shall not (a) assert any defense that Sublessor has an adequate remedy at law
with respect to the breach or (b) require Sublessor to post a bond or any other
security. Nothing contained in this Agreement shall limit Sublessor’s right to
any other remedies at law or in equity.
6.    Provisions on Termination.
6.1    Surrender of Possession. On the Termination Date, Sublessee shall deliver
to Sublessor or its designee possession of (a) the Facilities in a neat and
clean condition and in as good a condition as existed at the date of Sublessee’s
possession and occupancy pursuant to this Sublease, ordinary wear and tear
casualty and acts of God excepted, (b) a fully




14

--------------------------------------------------------------------------------

Exhibit 10.4


operational, licensed and certified (if applicable) business at the Facilities
including, at Sublessee’s sole cost, any alterations required to be made prior
to the termination of this Sublease, including any alterations required in
connection with a change of ownership inspection survey for the transfer of
operation of any portion of the Premises to Sublessor or its designee, and (c)
all patient charts and resident records along with appropriate resident consents
if necessary and copies of all of its books and records relating to the
Facilities and the Premises. Accordingly, Sublessee shall not at any time during
or after the Term seek to transfer, surrender, allow to lapse, or grant any
security interest or any other interest in and to the licenses, permits or
certifications relating to the Facilities or the Premises, nor shall Sublessee
commit or omit any act that would jeopardize the Facilities or any licensure or
certification of the Facilities. Sublessee shall, at no cost to Sublessee,
cooperate fully with Sublessor or its designee in transferring or obtaining all
necessary licenses and certifications for Sublessor or its designee, and
Sublessee shall comply with all reasonable requests for an orderly transfer of
the Facilities licenses, and Medicare and Medicaid certifications and possession
at the time of its surrender of the Premises to Sublessor or its designee to
operate the Facilities. Subject to all applicable laws, Sublessee hereby
assigns, to the extent assignable, effective upon the Termination Date, all
rights to operate the Facilities to Sublessor or its designee, including all
required licenses and permits and all rights to apply for or otherwise obtain
them relating to any portion of the Premises.
6.2    Holding Over. If Sublessee shall for any reason remain in possession of
the Premises after the Termination Date without Sublessor’s consent, such
possession shall be a month-to-month tenancy during which time Sublessee shall
pay as rental on the first (1st) business day of each month one hundred
twenty-five percent (125%) of the monthly Rent payable with respect to the last
Sublease Year, plus all additional charges accruing during the month and all
other sums, if any, payable by Sublessee pursuant to this Sublease. Nothing
contained herein shall constitute the consent, express or implied, of Sublessor
to the holding over of Sublessee after the Termination Date, nor shall anything
contained herein be deemed to limit Sublessor’s remedies. In the event that as
of the Termination Date Sublessor does not have a replacement operator to
operate all of the Facilities effective as of the Termination Date, and
Sublessee continues to operate the Facilities after the Termination Date until a
replacement operator is permitted under applicable law to operate the
Facilities, the Rent for such period of time after the Termination Date shall
equal fifty percent (50%) of the monthly Rent payable with respect to the last
Sublease Year.
6.3    Survival. All representations, warranties, covenants and other
obligations of Sublessee and Sublessor under this Sublease shall survive the
Termination Date.
7.    Certain Sublessor Rights.
7.1    Entry and Examination of Records. Sublessor and its representatives may
enter any portion of the Premises with a representative designated by Sublessee
at any reasonable time after at least forty-eight (48) hours’ written notice to
Sublessee to inspect the Premises for compliance or for any other reason;
provided that no such notice shall be required in the event of an emergency,
upon an Event of Default or to post notices of non-responsibility under any
mechanics’ or materialmans’ lien law. No such entry shall unreasonably interfere
with residents, patients, patient care or the Sublessee’s operations of the
Facilities, and Sublessor shall




15

--------------------------------------------------------------------------------

Exhibit 10.4


not contact or communicate with any of Sublessee’s employees at any time when
Sublessor or its representatives are at the Premises. Sublessor and its
representatives shall abide by all rules and regulations governing nursing
facilities during any time when they are at the Premises. During normal business
hours, Sublessee will permit Sublessor and its representatives, inspectors and
consultants to examine all contracts, books and financial and other records at
Sublessee’s offices relating to Sublessee’s operations of the Facilities.
7.2    Grant Liens. This Sublease shall be subordinate to the right, title, and
interest of any lender or other party holding a security interest in or a lien
upon the Premises under any and all mortgage instruments or deeds to secure debt
presently encumbering the Premises or the Facilities and to any and all other
deeds to secure debt or mortgage instruments hereafter encumbering the Premises
or the Facilities. Sublessee shall at any time hereafter, on demand of Landlord,
Sublessor or the holder of any such deed to secure debt or mortgage instrument,
execute any instruments which may reasonably be required by such party for the
purpose of evidencing the subordination of this Sublease to the lien or security
of such party. Sublessee shall, upon demand, at any time or times, execute,
acknowledge, and deliver to Landlord, Sublessor or the holder of any such
instruments or deeds to secure debt, without expense, any and all documents that
may be reasonably necessary to make this Sublease superior to the lien of any of
the same. If the holder of any of said instruments or deeds to secure debt shall
hereafter succeed to the rights of Sublessor under this Sublease, Sublessee
shall, at the option of such holder or a purchaser at any foreclosure or sale
under power, attorn to and recognize such successor as Sublessor under this
Sublease. Sublessee shall promptly execute, acknowledge, and deliver any
instrument that may be reasonably necessary to evidence such attornment.
7.3    Estoppel Certificates. Sublessor and Sublessee shall, at any time upon
not less than ten (10) business days’ prior written request by the other party,
have an authorized representative execute, acknowledge and deliver to Landlord,
Sublessor or Sublessee, as the case may be, or their designee a written
statement certifying (a) that this Sublease, together with any specified
modifications, is in full force and effect, (b) the dates to which Rent and
additional charges have been paid, (c) to the party’s knowledge, that no default
by either party exists or specifying any such default, and (d) as to such other
matters as Landlord, Sublessor or Sublessee, as the case may be, may reasonably
request.
7.4    Conveyance Release. If Landlord or any successor owner shall sell or
transfer any portion of the Premises, they shall thereafter be released from all
future liabilities and obligations hereunder first arising or accruing from and
after the date of such conveyance or other transfer, which instead shall
thereupon be binding upon the new owner.
8.    Assignment and Subletting.
8.1    Except as otherwise expressly permitted in this Sublease, without
Sublessor’s prior written consent, Sublessee shall not assign this Sublease, or
sublease all or any part of the Premises, or permit the use of the Premises by
any party other than Sublessee. This prohibition includes an assignment or
subletting to or by a receiver or trustee in any federal or state bankruptcy,
insolvency, or other proceeding. For purposes of this Section, a sale or
transfer




16

--------------------------------------------------------------------------------

Exhibit 10.4


of all or a controlling ownership interest in Sublessee or a merger or other
combination by Sublessee or a sale of all or substantially all of Sublessee’s
assets in lieu thereof shall be deemed an assignment or other transfer of this
Sublease.
9.    Damage by Fire or Other Casualty.
9.1    Damage by Fire or Other Casualty. Sublessee shall promptly notify
Sublessor of any damage or destruction of any portion of the Premises and
diligently repair or reconstruct such portion of the Premises to a like or
better condition than existed prior to such damage or destruction. Any net
insurance proceeds payable with respect to the casualty shall be paid directly
to Sublessor and, if an Event of Default has not occurred hereunder, shall be
used for the repair or reconstruction of the applicable portion of the Premises.
If such proceeds are insufficient, Sublessee shall provide the required
additional funds; provided, however, that if the damage or destruction occurs
during the final year of the Sublease through no fault of Sublessee, Sublessee
may elect to terminate the Sublease on thirty (30) days notice provided it
remits all insurance proceeds and rental value insurance to Sublessor. Sublessee
shall contribute an amount equal to the applicable deductible under the property
insurance coverage. Sublessee shall not have any right under this Sublease, and
hereby waives all rights under applicable law, to abate, reduce or offset Rent
by reason of any damage or destruction of any portion of the Premises by reason
of an insured or uninsured casualty.
10.    Condemnation. Except as provided to the contrary in this Section 18, this
Sublease shall not terminate and shall remain in full force and effect in the
event of a taking or condemnation of the Premises, or any portion thereof, and
the Base Rent and Additional Rent payable under this Sublease thereafter shall
be equitably adjusted. If during the Term all or substantially all (a “Complete
Taking”) or a smaller portion (a “Partial Taking”) of any Facility is taken or
condemned by any competent public or quasi-public authority, then (a) in the
case of a Complete Taking, Sublessee may at its election made within thirty (30)
days of the effective date of such Taking, terminate this Sublease as to the
applicable Facility and the current Rent and Additional Rent payable under this
Sublease thereafter shall be equitably adjusted as of the effective date of such
termination, or (b) in the case of a Partial Taking, the Rent shall be abated to
the same extent as the resulting diminution in Fair Market Value of the
applicable portion of the Premises. The resulting diminution in Fair Market
Value on the effective date of a Partial Taking shall be as established pursuant
to Exhibit “E”. Sublessor alone shall be entitled to receive and retain any
award for a taking or condemnation other than a temporary taking; provided,
however, Sublessee shall be entitled to submit its own claim in the event of any
such taking or condemnation with respect to the value of Sublessee’s
Subleasehold interest in any portion of the Premises and/or the relocation costs
incurred by Sublessee as a result thereof. In the event of a temporary taking of
less than all or substantially all of any Facility, Sublessee shall be entitled
to receive and retain any and all awards for the temporary taking and the Rent
due under this Sublease shall be not be abated during the period of such
temporary taking.
11.    Indemnification. Sublessee agrees to protect, indemnify, defend and save
harmless Sublessor, its members, managers, Affiliates, directors, officers,
shareholders, agents and employees from and against any and all foreseeable or
unforeseeable liability, expense, loss, cost, deficiency, fine, penalty or
damage (including consequential or punitive damages) of any




17

--------------------------------------------------------------------------------

Exhibit 10.4


kind or nature, including reasonable attorneys’ fees, from any suits, claims or
demands, on account of any matter or thing, action or failure to act arising out
of or in connection with this Sublease, the Premises or the operations of
Sublessee on any portion of the Premises, including, without limitation, (a) the
breach by Sublessee or any of its representations, warranties, covenants or
other obligations hereunder, (b) any Protest, (c) all known and unknown
Environmental Activities on any portion of the Premises, Hazardous Materials
Claims or violations by Sublessee of a Hazardous Materials Law with respect to
any portion of the Premises, and (d) upon or following the Termination Date, the
correction of all deficiencies of a physical nature identified by, and any
liability assessed or asserted by, any governmental agency or Medicare or
Medicaid as a result of or arising out of or in connection with Sublessee’s use,
occupancy and operations of the Facilities during the Term (including any
refunds or overpayments to Medicare, Medicaid or any other third party payor).
Upon receiving knowledge of any suit, claim or demand asserted by a third party
that Sublessor believes is covered by this indemnity, it shall give Sublessee
notice of this matter. Sublessee shall then defend Sublessor at Sublessee’s
expense (including Sublessor’s reasonable attorneys’ fees and costs) with legal
counsel satisfactory to Sublessor. The foregoing indemnity shall exclude any
liability, expense, loss, cost, deficiency, fine, penalty or damage (including
consequential or punitive damages) of any kind or nature resulting due to acts
or omissions of Sublessor, its members, managers, Affiliates, directors,
officers, shareholders, agents and employees.
12.    Disputes. If any party brings any action to interpret or enforce this
Sublease, or for damages for any alleged breach, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs as awarded by the court in
addition to all other recovery, damages and costs, at all trial and appellate
levels.
EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SUBLEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, SUBLESSEE’S USE AND OCCUPANCY OF ANY
PORTION OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE
FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.
13.    Notices. All notices and demands, certificates, requests, consents,
approvals and other similar instruments under this Sublease shall be in writing
and sent by personal delivery, U. S. certified or registered mail (return
receipt requested, postage prepaid) or FedEx or similar generally recognized
overnight carrier regularly providing proof of delivery, addressed as follows:
If to Sublessee:                If to Sublessor:


____________________            AdCare Health Systems, Inc.
____________________            1145 Hembree Rd.             
____________________             Roswell, Georgia 30076            Attention:
___________             Attention: CEO
                        




18

--------------------------------------------------------------------------------

Exhibit 10.4


A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Sublessee shall be deemed notice to all co-Sublessees.


14.    Miscellaneous. This Sublease has been freely and fairly negotiated, and
all provisions shall be interpreted according to their fair meaning and shall
not be strictly construed against any party. While nothing contained in this
Sublease should be deemed or construed to constitute an extension of credit by
Sublessor to Sublessee, if a portion of any payment made to Sublessor is deemed
to violate any applicable laws regarding usury, such portion shall be held by
Sublessor to pay the future obligations of Sublessee as such obligations arise
and if Sublessee discharges and performs all obligations hereunder, such funds
will be reimbursed (without interest) to Sublessee on the Termination Date. If
any part of this Sublease shall be determined to be invalid or unenforceable,
the remainder shall nevertheless continue in full force and effect. Time is of
the essence, and whenever action must be taken (including the giving of notice
or the delivery of documents) hereunder during a certain period of time or by a
particular date that ends or occurs on a Saturday, Sunday or federal holiday,
then such period or date shall be extended until the immediately following
business day. Whenever the words “including”, “include” or “includes” are used
in this Sublease, they shall be interpreted in a non-exclusive manner as though
the words “without limitation” immediately followed. Whenever the words day or
days are used in this Sublease, they shall mean “calendar day” or “calendar
days” unless expressly provided to the contrary. The titles and headings in this
Sublease are for convenience of reference only and shall not in any way affect
the meaning or construction of any provision. Unless otherwise expressly
provided, references to any “Section” mean a section of this Sublease (including
all subsections), to any “Exhibit” or “Schedule” mean an exhibit or schedule
attached hereto or to “Medicare” or “Medicaid” include any successor program. If
more than one Person is Sublessee hereunder, their liability and obligations
hereunder shall be joint and several. Promptly upon the request of either party
and at its expense, the parties shall prepare, enter into and record a suitable
short form memorandum of this Sublease. This Sublease (a) contains the entire
agreement of the parties as to the subject matter hereof and supersedes all
prior or contemporaneous verbal or written agreements or understandings, (b) may
be executed in several counterparts, (including electronically mailed copies in
portable document format (PDF)), each of which shall be deemed an original, but
all of which shall constitute one and the same document, (c) may only be amended
by a writing executed by the parties, (d) shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties, (e) shall be
governed by and construed and enforced in accordance with the internal laws of
the State of South Carolina, (f) venue of any legal action arising under or
pursuant to this Sublease shall be in the county where the premises are located,
and (g) incorporates by this reference any Exhibits and Schedules attached
hereto.
15.    Sublease of Entire Premises. Sublessee and Sublessor each acknowledge and
agree that this Sublease constitutes a single, indivisible Sublease of the
entire Premises which includes all three Facilities, and the Premises
constitutes a single economic unit, except as




19

--------------------------------------------------------------------------------

Exhibit 10.4


specifically set forth in this Sublease. The Rent, other amounts payable
hereunder and all other provisions contained herein have been negotiated and
agreed upon based on the intent to the Sublease the entirety of the three
Facilities as a single and inseparable transaction as set forth in this
Sublease, and such Rent, other amounts and other provisions would have been
materially different had the parties intended to enter into separate subleases
or a divisible sublease. Any Event of Default under this Sublease shall
constitute an Event of Default as to the entire Premises.
Sublessee acknowledges and agrees that Sublessor is entering into this Sublease
as an accommodation to Sublessee. Sublessee, in order to induce Sublessor to
enter into this Sublease, to the extent permitted by law:


(a)
    Agrees, acknowledges and is forever estopped from asserting to the contrary
that the statements set forth in the first sentence of this Section are true,
correct and complete;
(b)
    Agrees, acknowledges and is forever estopped from asserting to the contrary
that this Sublease is a single Sublease pursuant to which the collective
Premises are demised as a whole to Sublessee; and
(c)
    Agrees, acknowledges and is forever estopped from asserting to the contrary
that if, notwithstanding the provisions of this Section, this Sublease were to
be determined or found to be in any proceeding, action or arbitration under
state or federal bankruptcy, insolvency, debtor-relief or other applicable laws
to constitute multiple Subleases demising multiple properties, such multiple
Subleases could not, by the debtor, trustee, or any other party, be /selectively
or individually assumed, rejected or assigned.
26.    Brokers. Sublessor and Sublessee represent and warrant to each other that
no brokerage commissions are due to any real estate broker in relation to this
Sublease, and agree to indemnify and hold each other harmless for any damages,
costs or legal fees which may be incurred as a result of any claims for such
commissions in contravention of the representations in this Section.


27.    Relationship of Parties. Nothing contained in this Sublease shall be
deemed or construed as creating the relationship of principal and agent or of
partnership or joint venture between the parties hereto, it being understood and
agreed that neither the method of computing Rent nor any other provision
contained herein nor any acts of the parties hereto shall be deemed to create
any relationship between the parties hereto other than that of landlord and
tenant.


28.    Master Lease Provisions Not Incorporated. Notwithstanding the foregoing
or any other provision of this Sublease to the contrary, the following Sections
of the Master Lease are not incorporated into this Sublease, and Sublessee shall
have no obligation to perform and shall not be bound by them: 1(b)(i)-(iii),
1(c), 1(d), 1(e), 6(c), 27 and 30(a). In the event of any conflict between the
Master Lease and the terms of this Sublease, this Sublease shall control.
 




20

--------------------------------------------------------------------------------

Exhibit 10.4


29.    Sublessor Consent: In each case provided herein for the consent or
approval of Sublessor, in no event shall Sublessor’s consent or approval be
unreasonably withheld, conditioned or delayed. If a consent or approval of
Landlord is required under the Master Lease, the giving of such consent or
approval shall be deemed the consent or approval of Sublessor and no further
consent or approval of Sublessor shall be required.


30.    Counterparts. This Sublease may be executed in any number of
counterparts, all of which will be considered one and the same Sublease
notwithstanding that all parties hereto have not signed the same counterpart.
Signatures on this Sublease which are transmitted electronically shall be valid
for all purposes. Any party shall, however, deliver an original signature on
this Sublease to the other party upon request.




[Signatures on Following Page]


































































21

--------------------------------------------------------------------------------

Exhibit 10.4














IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first above set forth.


AGENT SIGNATURE PAGE
FOR
DEPOSIT ACCOUNT INSTRUCTION AND SERVICE AGREEMENT




IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first above set forth.


SECURED LENDER:


ADCARE HEALTH SYSTEMS, INC.,
a Georgia corporation
    
By:    _____________________________            Name:    _____________________________            Title:    _____________________________                            


Notice Address:
        
































22

--------------------------------------------------------------------------------


Exhibit 10.4




EXHIBIT “A-1”
LEGAL DESCRIPTIONS
[a104mastersubleaseagr_image1.gif]







--------------------------------------------------------------------------------


Exhibit 10.4


EXHIBIT A-2
SUBLESSOR PERSONAL PROPERTY


“Sublessor Personal Property” means: (i) all personal property used in the
operation or management of the Facilities, including machinery, equipment,
furniture, furnishings, beds, computers, signage, trade fixtures or other
personal property and consumable inventory and supplies, including any and all
such personal property replaced by Sublessee as set forth in the Sublease, and
(ii) all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans, and other plans and studies that relate to the Facilities;
provided, however, that Sublessor Personal Property shall not include: (a) any
vehicles or computer software used in connection with the operation of the
Facilities, or (b) any equipment Subleased by Sublessee from third parties,
which equipment is not a replacement of what would otherwise be Sublessor
Personal Property. A detailed description of Sublessor Personal Property is as
follows:












2



--------------------------------------------------------------------------------

Exhibit 10.4




EXHIBIT “B”
CERTAIN DEFINITIONS
For purposes of this Sublease, the following terms and words shall have the
specified meanings:


“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.


“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.


“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.


“Facility Mortgage” shall mean any mortgage, deed of trust or other security
agreement or lien encumbering the Premises or any portion thereof and securing
an indebtedness of Sublessor or any Affiliate of Sublessor or any ground,
building or similar Sublease or other title retention agreement to which the
Premises or any portion thereof is subject from time to time.


“Facility Mortgagee” shall mean the holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or Sublessor under the
applicable Facility Mortgage Documents.


“Facility Mortgage Documents” shall mean with respect to each Facility Mortgage
and Facility Mortgagee, the applicable Facility Mortgage, loan or credit
agreement, Sublease, note, collateral assignment instruments, guarantees,
indemnity agreements and other documents or instruments evidencing, securing or
otherwise relating to the loan made, credit extended, Sublease or other
financing vehicle pursuant thereto.


“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
portion of the Premises or to Persons on or about any portion of the Premises or
cause any portion of the Premises to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards not disposed of in accordance with
applicable law; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of any portion of the Premises or the owners and/or occupants of
property adjacent to or surrounding any portion of the Premises, including,
without limitation, any materials or substances that are listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
as amended from time to time.


“Hazardous Materials Claims” shall mean any and all enforcement, clean up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against any portion of the
Premises, Sublessor or Sublessee relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.


“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.


“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.










3



--------------------------------------------------------------------------------

Exhibit 10.4


EXHIBIT “C”


Non-Disturbance and Attornment Agreement


RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:


____________________________________




Attn: _______________________________






NON-DISTURBANCE, RECOGNITION AND ATTORNMENT AGREEMENT




This Non-Disturbance, Recognition and Attornment Agreement (this "Agreement") is
made and entered into this _______ day of ________ by and among Mr. William
Foster, as Master Lessor ("Master Lessor"), ADK Georgia, LLC, a Georgia limited
liability company, as Sublessor ("Sublessor") and OS Tybee, LLC, SB Tybee, LLC
and JV Jeffersonville, LLC., all Georgia limited liability companies, as
Sublessees ( collectively "Sublessee").




R E C I T A L S


A.    Master Lessor is the owner in fee of those certain real properties located
at _____________________ which is more particularly described in Exhibit "A"
attached hereto (the "Properties").


B.    Pursuant to that certain Lease dated August 1, 2010, as amended by that
certain First Amendment to Lease dated August 31, 2010, by that certain Second
Amendment to Lease dated August 14, 2015 and by that certain Third Amendment to
Lease dated October 2015 (as amended, the “Master Lease”), the Master Lessor
leased the Properties to Sublessor.


C.    Sublessor and Sublessee have entered into, or are contemplating entering
into, a Sublease for the Properties. The sublease by and between Sublessor and
Sublessee shall be referred to herein as the "Sublease."


E.    In addition, in the event that Sublessor defaults under the Master Lease,
Master Lessor agrees to recognize the Sublease and not disturb Sublessee's
Sublease provided that Sublessee attorns to Master Lessor with respect to the
Sublease in accordance with the terms and conditions set forth herein.


NOW, THEREFORE, the parties agree as follows:


1.ATTORNMENT. If Sublessor fails to timely cure any default under the Master
Lease and the Master Lease is terminated, Master Lessor shall notify Sublessee
in writing of such termination (the "Termination Notice"). Upon receipt of such
written notice from Master Lessor, subject to the other terms and conditions set
forth herein, Sublessee shall attorn to Master Lessor and perform all of
Sublessor's obligations under the Lease with respect to the Properties for the
benefit of Master Lessor as if Master Lessor was the landlord under the
Sublease.


2.CONDITIONS NECESSARY TO EFFECTIVENESS OF AGREEMENT. This Agreement shall not
be binding upon the Master Lessor upon the existence of any of the following
conditions at the time of Sublessor’s default: a. If any Facility operated by
Sublessee under the Master Sublease is not certified and in compliance with all
Medicare, Medicaid, and other third-party payor certification requirements;


b. If the bed tax liability related to any Facility has not been paid and is not
fully current;


c. If the capital repairs required to be performed by Sublessor pursuant to its
Master Sublease with Sublessee have not been completed.


d. If Sublessee is in default under the Master Sublease.






4



--------------------------------------------------------------------------------

Exhibit 10.4




Master Lessor was the landlord under the Sublease may waive any of these
conditions at his sole discretion.


3.SUBLESSEE'S LIABILITY TO SUBLESSOR. From the date Sublessee attorns to Master
Lessor, as provided in this Agreement, Sublessee shall not be further liable to
Sublessor for performance of its obligations under the Sublease, and Sublessor
shall immediately deposit with Master Lessor any security deposit and other
prepaid sums that Sublessee has paid to Sublessor pursuant to the Lease that
have not been delivered to master Lessor.


4.MASTER LESSOR'S RECOGNITION AND SUBLESSEE'S ATTORNMENT. Master Lessor and
Sublessee, from and after the date of recognition and attornment, shall have the
same rights and remedies against each other as Sublessor and Sublessee have
against each other under the Lease. Notwithstanding the foregoing, Master Lessor
shall not be (i) liable for any prior default of any landlord under the Sublease
(including Sublessor); or (ii) subject to any offsets or defenses which have
accrued prior to the date the Sublease becomes a direct lease between Master
Lessor and Sublessee. Master Lessor shall not be bound by any prepaid rent,
security deposit or other prepaid sum that Sublessee has paid in advance to
Maser Lessor, except to the extent such sum is paid over by Sublessor to Master
Lessor.


Master Lessor shall not be bound by any obligations of Sublessor set forth in
the Master Sublease at Sections 9.3, 9.4, 9.5, or 10.2.


Notwithstanding any provision of the Master Sublease, upon attornment, Sublessee
shall be bound by the following provisions of the Master Lease: 1(b)(iii), 6(c),
27, and 30(a).
5.MISCELLANEOUS.
5.1
    NO EFFECT ON MASTER LEASE. Nothing in this Agreement shall be construed to
affect or otherwise modify in any manner the provisions of the Master Lease
between MasterLessor and Sublessor, or to waive any right that Masterlessor may
now or hereafter have against Sublessor by reason of or in connection with the
Master Lease.
5.2
    ATTORNEYS' FEES. Should any action or proceeding be commenced to enforce any
of the provisions of this Agreement or in connection with its meaning, the
prevailing party in such action shall be awarded, in addition to any other
relief it may obtain, its reasonable costs and expenses, not limited to taxable
costs and reasonable attorneys' fees.
5.3
    NOTICE. All notices which may or are required to be sent under this
Agreement shall be in writing and shall be sent by first-class certified U.S.
mail, postage prepaid, return receipt requested, and sent to the party at the
address appearing below or such other address as any party shall hereafter
inform the other party by written notice given as set forth above:
Sublessee:        
                                    


with a copy to:    




Sublessor:                                









EXHIBIT “B”
CERTAIN DEFINITIONS
For purposes of this Sublease, the following terms and words shall have the
specified meanings:


“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.


“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.








5



--------------------------------------------------------------------------------

Exhibit 10.4


“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.


“Facility Mortgage” shall mean any mortgage, deed of trust or other security
agreement or lien encumbering the Premises or any portion thereof and securing
an indebtedness of Sublessor or any Affiliate of Sublessor or any ground,
building or similar Sublease or other title retention agreement to which the
Premises or any portion thereof is subject from time to time.


“Facility Mortgagee” shall mean the holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or Sublessor under the
applicable Facility Mortgage Documents.


“Facility Mortgage Documents” shall mean with respect to each Facility Mortgage
and Facility Mortgagee, the applicable Facility Mortgage, loan or credit
agreement, Sublease, note, collateral assignment instruments, guarantees,
indemnity agreements and other documents or instruments evidencing, securing or
otherwise relating to the loan made, credit extended, Sublease or other
financing vehicle pursuant thereto.


“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
portion of the Premises or to Persons on or about any portion of the Premises or
cause any portion of the Premises to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards not disposed of in accordance with
applicable law; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of any portion of the Premises or the owners and/or occupants of
property adjacent to or surrounding any portion of the Premises, including,
without limitation, any materials or substances that are listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
as amended from time to time.


“Hazardous Materials Claims” shall mean any and all enforcement, clean up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against any portion of the
Premises, Sublessor or Sublessee relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.


“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.


“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.


































































6



--------------------------------------------------------------------------------

Exhibit 10.4






6


EXHIBIT “C”


Non-Disturbance and Attornment Agreement


RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:


____________________________________




Attn: _______________________________






NON-DISTURBANCE, RECOGNITION AND ATTORNMENT AGREEMENT




This Non-Disturbance, Recognition and Attornment Agreement (this "Agreement") is
made and entered into this _______ day of ________ by and among Mr. William
Foster, as Master Lessor ("Master Lessor"), ADK Georgia, LLC, a Georgia limited
liability company, as Sublessor ("Sublessor") and OS Tybee, LLC, SB Tybee, LLC
and JV Jeffersonville, LLC., all Georgia limited liability companies, as
Sublessees ( collectively "Sublessee").




R E C I T A L S


A.    Master Lessor is the owner in fee of those certain real properties located
at _____________________ which is more particularly described in Exhibit "A"
attached hereto (the "Properties").


B.    Pursuant to that certain Lease dated August 1, 2010, as amended by that
certain First Amendment to Lease dated August 31, 2010, by that certain Second
Amendment to Lease dated August 14, 2015 and by that certain Third Amendment to
Lease dated October 2015 (as amended, the “Master Lease”), the Master Lessor
leased the Properties to Sublessor.


C.    Sublessor and Sublessee have entered into, or are contemplating entering
into, a Sublease for the Properties. The sublease by and between Sublessor and
Sublessee shall be referred to herein as the "Sublease."


E.    In addition, in the event that Sublessor defaults under the Master Lease,
Master Lessor agrees to recognize the Sublease and not disturb Sublessee's
Sublease provided that Sublessee attorns to Master Lessor with respect to the
Sublease in accordance with the terms and conditions set forth herein.


NOW, THEREFORE, the parties agree as follows:


1.
Attornment. If Sublessor fails to timely cure any default under the Master Lease
and the Master Lease is terminated, Master Lessor shall notify Sublessee in
writing of such termination (the "Termination Notice"). Upon receipt of such
written notice from Master Lessor, subject to the other terms and conditions set
forth herein, Sublessee shall attorn to Master Lessor and perform all of
Sublessor's obligations under the Lease with respect to the Properties for the
benefit of Master Lessor as if Master Lessor was the landlord under the
Sublease.



2.
Conditions necessary to effectiveness of agreement. This Agreement shall not be
binding upon the Master Lessor upon the existence of any of the following
conditions at the time of Sublessor’s default: a. If any Facility operated by
Sublessee under the Master Sublease is not certified and in compliance with all
Medicare, Medicaid, and other third-party payor certification requirements;



b. If the bed tax liability related to any Facility has not been paid and is not
fully current;


c. If the capital repairs required to be performed by Sublessor pursuant to its
Master Sublease with Sublessee have not been completed.


d. If Sublessee is in default under the Master Sublease.






7



--------------------------------------------------------------------------------

Exhibit 10.4




Master Lessor was the landlord under the Sublease may waive any of these
conditions at his sole discretion.


3.
Sublessee's Liability to Sublessor. From the date Sublessee attorns to Master
Lessor, as provided in this Agreement, Sublessee shall not be further liable to
Sublessor for performance of its obligations under the Sublease, and Sublessor
shall immediately deposit with Master Lessor any security deposit and other
prepaid sums that Sublessee has paid to Sublessor pursuant to the Lease that
have not been delivered to master Lessor.



4.
Master lessor's Recognition and Sublessee's Attornment. Master Lessor and
Sublessee, from and after the date of recognition and attornment, shall have the
same rights and remedies against each other as Sublessor and Sublessee have
against each other under the Lease. Notwithstanding the foregoing, Master Lessor
shall not be (i) liable for any prior default of any landlord under the Sublease
(including Sublessor); or (ii) subject to any offsets or defenses which have
accrued prior to the date the Sublease becomes a direct lease between Master
Lessor and Sublessee. Master Lessor shall not be bound by any prepaid rent,
security deposit or other prepaid sum that Sublessee has paid in advance to
Maser Lessor, except to the extent such sum is paid over by Sublessor to Master
Lessor.



Master Lessor shall not be bound by any obligations of Sublessor set forth in
the Master Sublease at Sections 9.3, 9.4, 9.5, or 10.2.


Notwithstanding any provision of the Master Sublease, upon attornment, Sublessee
shall be bound by the following provisions of the Master Lease: 1(b)(iii), 6(c),
27, and 30(a).
5.
Miscellaneous.



1.No Effect on Master Lease. Nothing in this Agreement shall be construed to
affect or otherwise modify in any manner the provisions of the Master Lease
between MasterLessor and Sublessor, or to waive any right that Masterlessor may
now or hereafter have against Sublessor by reason of or in connection with the
Master Lease.
2.Attorneys' Fees. Should any action or proceeding be commenced to enforce any
of the provisions of this Agreement or in connection with its meaning, the
prevailing party in such action shall be awarded, in addition to any other
relief it may obtain, its reasonable costs and expenses, not limited to taxable
costs and reasonable attorneys' fees.
3.Notice. All notices which may or are required to be sent under this Agreement
shall be in writing and shall be sent by first-class certified U.S. mail,
postage prepaid, return receipt requested, and sent to the party at the address
appearing below or such other address as any party shall hereafter inform the
other party by written notice given as set forth above: Sublessee:        
                                    


with a copy to:    




Sublessor:                                






7


Sublessor:                                


All notices delivered as set forth above shall be deemed effective three (3)
days from the date deposited in the U.S. mail.
4.Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their successors in interest, heirs and assigns and any
subsequent owner of the Property.
5.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state in which the Property is located.
6.No Modification Unless in Writing. This Agreement contains all of the
agreements and understandings between the parties regarding the subject matter
hereof, and supersedes any and all prior agreements and understandings between
Master Lessor, Sublessee and Sublessor with respect to the subject matter
hereof. This Agreement shall not be amended, changed or modified in any way
unless in writing executed by the party against whom the amendment is sought to
be enforced. Master Lessor, Sublessee and Sublessor shall not be deemed to have
waived or released any of their rights hereunder






8



--------------------------------------------------------------------------------

Exhibit 10.4


unless the waiver or release is in writing executed by the party against whom
the waiver or release is sought to be enforced.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


SUBLESSOR:


______________________________________________


By:    
Name:     
Title:    




SUBLESSOR:


______________________________________________


By:    
Name:     
Title:    




SUBLESSEE:


______________________________________________




By:    
Name:     
Title:    








9



--------------------------------------------------------------------------------


Exhibit 10.4




EXHIBIT “D”
FINANCIAL, MANAGEMENT AND REGULATORY REPORTS
REPORT
DUE DATE
Monthly financial reports concerning the Business at the Facilities consisting
of:
(1) a reasonably detailed income statement showing, among other things, gross
revenues;
(2) total patient days;
(3) occupancy; and
(4) payor mix.
(All via e-mail to _______________________)
Thirty (30) days after the end of each calendar month
Quarterly consolidated or combined financial statements  
of Sublessee
(via e-mail to financials@adcarehealth.com)
Thirty (30) days after the end of each of the first three quarters of the fiscal
year of Sublessee and such Guarantor
Annual consolidated or combined financial statements  
of Sublessee audited by a reputable certified public accounting firm
(via e-mail to financials@adcarehealth.com)
One hundred twenty (120) days after the fiscal year end of Sublessee and such
Guarantor
Regulatory reports with respect to the Facilities, as follows:
(1) all federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Sublessee as to any portion of
the Premises and any portion of the Business, including state department of
health licensing surveys;
(2) Medicare and Medicaid certification surveys; and
(3) life safety code reports.
Two (2) business days after receipt
Reports of regulatory violations,
by written notice of the following:
(1) any violation of any federal, state or local licensing or reimbursement
certification statute or regulation, including Medicare or Medicaid;
(2) any suspension, termination or restriction placed upon Sublessee or any
portion of the Premises, the operation of any portion of the Business or the
ability to admit residents or patients; or
(3) any violation of any other permit, approval or certification in connection
with any portion of the Premises or any portion of the Business, by any federal,
state or local authority, including Medicare or Medicaid.
Two(2) business days after  receipt
Cost Reports
Fifteen (15) days after filing












--------------------------------------------------------------------------------

Exhibit 10.4


EXHIBIT “E”
FAIR MARKET VALUE


“Fair Market Value” means the fair market value of the Premises and/or
Facilities or applicable portion thereof on a specified date as agreed to by the
parties, or failing such agreement within ten (10) days of such date, as
established pursuant the following appraisal process. Each party shall within
ten (10) days after written demand by the other party select one MAI Appraiser
to participate in the determination of Fair Market Value. For all purposes under
this Sublease, the Fair Market Value shall be the fair market value of the
Premises and/or Facilities or applicable portion thereof unencumbered by this
Sublease. Within ten (10) days of such selection, the MAI Appraisers so selected
by the parties shall select a third (3rd) MAI Appraiser. The three (3) selected
MAI Appraisers shall each determine the Fair Market Value of the Premises and/or
Facilities or applicable portion thereof within thirty (30) days of the
selection of the third appraiser. Sublessee shall pay the fees and expenses of
any MAI Appraiser it retains pursuant to this Exhibit. Sublessor shall pay the
fees and expenses of any MAI Appraiser it retains pursuant to this Exhibit. Each
party shall pay half the fees and expenses of the third MAI Appraiser selected
by the respective MAI Appraisers selected by each of the parties.


If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Premises and/or Facilities or
applicable portion thereof in accordance with the provisions of this Exhibit and
the Fair Market Value so determined shall be binding upon the parties. If the
MAI Appraisers selected by the parties are unable to agree upon a third (3rd)
MAI Appraiser within the time period set forth in the foregoing paragraph,
either party shall have the right to apply to the presiding judge of the court
of original trial jurisdiction in the county in which the Premises and/or
Facilities or applicable portion thereof are located to name the third (3rd) MAI
Appraiser. The cost of such application to the presiding judge shall be equally
shared by the parties.


Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Premises
and/or Facilities or applicable portion thereof. If a majority are unable to
determine the fair market value at such meeting, the three (3) appraisals shall
be added together and their total divided by three (3). The resulting quotient
shall be the Fair Market Value. If, however, either or both of the low appraisal
or the high appraisal are more than ten percent (10%) lower or higher than the
middle appraisal, any such lower or higher appraisal shall be disregarded. If
only one (1) appraisal is disregarded, the remaining two (2) appraisals shall be
added together and their total divided by two (2), and the resulting quotient
shall be such Fair Market Value. If both the lower appraisal and higher
appraisal are disregarded as provided herein, the middle appraisal shall be such
Fair Market Value. In any event, the result of the foregoing appraisal process
shall be final and binding.


“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the Society of Real Estate Appraisers, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Sublessor.









--------------------------------------------------------------------------------

Exhibit 10.4


EXHIBIT “F”NOTE






$1,000,000.00                                    Atlanta, Georgia
As of June__ 2016




PROMISSORY NOTE




FOR VALUE RECEIVED, OS TYBEE, LLC, a Georgia limited liability company (“OS
Tybee”), SB TYBEE, LLC, a Georgia limited liability company (“SB Tybee”) JV
JEFFERSONVILLE, LLC, a Georgia limited liability company (“JV Jeffersonville”),
(hereinafter collectively referred to as “Maker”), jointly and severally,
promise to pay to the order of ADCARE HEALTH SYSTEMS, INC., a Georgia
corporation (hereinafter, together with any other holder hereof, referred to as
“Holder”), or to such other party or parties as Holder from may from time to
time designate in writing, the principal sum of up to ONE MILLION AND 00/100
DOLLARS ($1,000,000.00), together with simple interest accruing on the unpaid
balance of this Note at a rate equal to Thirteen and one-half percent (13.5%)
per annum (the “Interest Rate”).


The principal amount of this Note shall be disbursed by Holder to Maker in five
(5) tranches in such amounts as Maker shall request in writing at least 30 days
prior to the funding date. Any borrowings in excess of $350,000 per Facility are
subject to approval by ADK Georgia, LLC, a subsidiary for Holder ("ADK") and
Maker's landlord under a Master Sublease dated as of June 2016 (the "Sublease").
In no event shall Maker be entitled to make a draw if a notice of default is
pending with respect to its Sublease, Security Agreement or Deposit Control
Account with ADK Capitalized terms used herein that are not otherwise defined
shall have the meanings assigned to such Terms in the Sublease.


The entire principal sum of this Note together with all accrued and unpaid
interest is due and payable one year from the date the first tranche is funded
hereunder (the “Maturity Date”). Notwithstanding the foregoing, Maker shall make
monthly payments of the Interest Rate only on the then outstanding current
balance of the Note in arrears on the first day of each calendar month.


The principal amount of the Note may be prepaid in whole from time to time and
at any time without premium or penalty.


If the payment obligation under this Note is not paid when due, Maker will be
obligated to pay the Holder’s costs of collection, including reasonable attorney
fees actually incurred. Any payment which is not paid within five (5) days of
the date due (including that which may become due upon acceleration as
hereinafter provided) will be subject to a 5% late fee and will bear interest at
the rate which is five percent (5%) per annum in excess of the Interest Rate
(the “Default Rate”), from the date of the payment is due until paid.









--------------------------------------------------------------------------------

Exhibit 10.4


If Maker fails to pay when due any amount payable hereunder and such failure
continues for five (5) days after written notice thereof from Maker, then the
entire unpaid principal balance of this Note, together with accrued interest
thereon, will, at the option of Holder, be immediately due and payable, and
Holder may proceed forthwith to collect the same regardless of the stipulated
date of maturity, TIME BEING OF THE ESSENCE HEREOF FOR ALL PURPOSES. Neither
Holder’s failure to exercise this right of acceleration of the maturity of the
indebtedness evidenced hereby, nor Holder’s acceptance of one or more past due
installments, nor Holder’s granting of any indulgences from time to time, will
constitute a novation of this contract or a waiver of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note.


No extension of time for the payment of this Note or any installment due
hereunder will release, discharge, modify or change the liability of the Maker
or any endorser under this Note.


This Note may not be assigned to or assumed by any other party, without the
express written consent of the Holder.


Maker covenants and agrees that until all principal and interest due under this
Note has been paid in full that it and its affiliated entities shall not pledge
the accounts receivable relating to any of the facilities (collectively, the
“Facilities”) identified in Lease as all such receivables and assets of Maker
are pledged to Holder pursuant to a deposit control or similar agreement of even
date herewith. Maker agrees to execute a deposit account instruction and service
agreement and a security agreement in favor of Holder, which is reasonably
satisfactory to Holder, as a condition to Holder funding any payments hereunder.
Maker further agrees to execute and comply with the terms of the Security
Agreement which it executes concurrent with the execution of this Note to secure
its obligations hereunder. A default under the Sublease, the Security Agreement
or the Deposit Control Agreement constitutes a default under this Note.


The terms of this Note are binding upon and inure to the benefit of the parties,
and their respective legal representatives, successors and assigns. This
instrument is governed by the laws of the State of Georgia without regard to
conflicts of laws principles.


IN WITNESS WHEREOF, Maker has executed and delivered this Note effective as of
the day and year first above written.


    OS TYBEE LLC,
a Georgia limited liability company


By:    __________________________
Name:    __________________________
Title:    __________________________


SB TYBEE LLC,
a Georgia limited liability company


By:    __________________________







--------------------------------------------------------------------------------

Exhibit 10.4


Name:    __________________________
Title:    __________________________
                        
JV JEFFERSONILLE, LLC
a Georgia limited liability company


By:    __________________________











--------------------------------------------------------------------------------

Exhibit 10.4


EXHIBIT “G”




DEPOSIT ACCOUNT INSTRUCTION AND SERVICE AGREEMENT


This DEPOSIT ACCOUNT INSTRUCTION AND SERVICE AGREEMENT (this “Agreement”) is
entered into as of April __, 2016 by and among OS TYBEE, LLC, a Georgia limited
liability company (“OS Tybee”), SB TYBEE, LLC, a Georgia limited liability
company (“SB Tybee”) and JV JEFFERSONVILLE, LLC, a Georgia limited liability
company (“JV Jeffersonville”), ADCARE HEALTH SYSTEMS, INC., a Georgia
corporation (“Secured Lender”), and ________________________ (“Bank”) with
respect to the following:
Background:
A.
Bank maintains for Company and its subsidiaries the deposit accounts listed in
Exhibit A (collectively, the “Accounts”).



B.
Pursuant to that certain Security Agreement dated as of _________ by and between
Secured Lender and Company (the “Security Agreement”), the Company has agreed to
provide certain collateral, including, without limitation, certain accounts
receivable, to Lender to secure the Borrower’s Obligations (as defined in the
Security Agreement). The Security Agreement has been executed in connection with
a certain Note made by Company to Secured Lender.



C.
Company, Secured Lender and Bank are entering into this Agreement to provide for
the disposition of funds on deposit in the Accounts from time to time.



Agreement:
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties agree as follows:
1.
Balance Transfers. From and after the date first set forth above (the “Effective
Date”), and continuing on each day that is not a Saturday, Sunday or a legal
holiday observed by Bank (a “Business Day”), Bank shall transfer all available
balances in the Accounts to Secured Lender at its account specified below (the
“Collections Account”):

Bank Name:        
Bank Address:        
ABA No.:        
Account Name:    
Account No.:        
Beneficiary’s Name:    AdCare Health Systems, Inc.









--------------------------------------------------------------------------------

Exhibit 10.4


Funds shall be “available” if such funds are, in the reasonable determination of
Bank, not subject to a hold, dispute or legal process preventing their
withdrawal and subject to Bank’s funds availability policies applicable to the
Accounts.


2.
Other Withdrawals and Instructions. Company shall not make any other withdrawals
from the Accounts, and notwithstanding anything to the contrary in the
agreement(s) between Bank and Company governing the Accounts (collectively, the
“Deposit Agreement”), Bank will comply with the instructions herein directing
the disposition of funds in the Accounts without further consent of Company,
even if such instructions are contrary to any of Company’s instructions or
demands or result in Bank dishonoring items which might be presented for
payment. Bank has not entered into, and will not enter into while this Agreement
is effective, any agreement with any person or entity pursuant to which Bank is
obligated to comply with instructions from such person or entity as to the
disposition of funds in the Accounts.

3.
Security Interests and Liens. Company represents and warrants to Secured Lender
and Bank that it has not assigned or granted a security interest in the Accounts
except to Secured Lender. Company represents and warrants to Secured Lender and
Bank that it has not assigned or granted a security interest in any accounts
receivables except to Secured Lender.

4.
Fees and Overdrafts. Company shall be responsible for those usual and customary
service charges, transfer fees, and account maintenance fees (collectively,
“Fees”) of Bank in connection with the Accounts that would otherwise exist in
the absence of this Agreement. Secured Lender shall not have any responsibility
or liability for the payment of any Fees. Company shall also be responsible for
(a) any checks, ACH entries, wire transfers, merchant card transactions, or
other paper or electronic items which were deposited or credited to the Accounts
that are returned, reversed, refunded, adjusted or charged back for insufficient
funds or for any other reason (“Returned Items”) and (b) all obligations and
liabilities connected with the Accounts that arise out of any treasury
management services provided by Bank, its subsidiaries or affiliates, including
but not limited to, ACH, merchant card, zero balance account, sweeps, controlled
disbursement or payroll (“Overdrafts”). If there are insufficient funds in the
Accounts to cover any Fees, Returned Items or Overdrafts, Company agrees to
immediately reimburse Bank for the amount of such shortfall.

5.
Representations and Warranties of Bank. Bank represents and warrants to Secured
Lender that (a) Bank is an organization engaged in the business of banking and
(b) Bank maintains the Accounts as demand deposit accounts in the ordinary
course of Bank’s business.

6.
Setoff. Except for Fees, Returned Items and Overdrafts, Bank hereby agrees that
Bank will not exercise or claim any right of setoff or security interest or
banker’s lien against the Accounts or any Receipts on deposit therein, and Bank
hereby further waives any such right or lien that it may have against any
Receipts deposited in the Accounts except for Fees, Returned Items and
Overdrafts.

7.
Limits of Bank’s Liability.








--------------------------------------------------------------------------------

Exhibit 10.4


(a)
Bank will not be liable to Company or Secured Lender for any expense, claim,
loss, damage or cost (“Damages”) arising out of or relating to its performance
under this Agreement other than those Damages that result directly from its acts
or omissions constituting gross negligence or intentional misconduct. IN NO
EVENT WILL BANK BE LIABLE FOR ANY INDIRECT DAMAGES, LOST PROFITS, SPECIAL,
PUNITIVE, OR CONSEQUENTIAL DAMAGES WHICH ARISE OUT OF OR IN CONNECTION WITH THE
SERVICES CONTEMPLATED BY THIS AGREEMENT EVEN IF BANK HAS BEEN INFORMED OF THE
POSSIBILITY OF SUCH DAMAGES.

(b)
Notwithstanding any of the other provisions in this Agreement, in the event of
the commencement of a case pursuant to Title 11 of the United States Code, filed
by or against Company, or in the event of the commencement of any similar case
under then applicable federal or state law providing for the relief of debtors
or the protection of creditors by or against Company, Bank may act as Bank deems
necessary to comply with all applicable provisions of governing statutes (and
shall use commercially reasonable efforts to inform Secured Lender of such acts)
and shall not be in violation of this Agreement as a result.

(c)
Bank shall be permitted to comply with any writ, levy order or other similar
judicial or regulatory order or process concerning the Accounts and shall not be
in violation of this Agreement for so doing.

8.
Indemnity and Reimbursement.

(a)

Company will indemnify Bank, its officers, directors, employees, and agents
against claims, liabilities, damages, and expenses arising out of this Agreement
or the Accounts including reasonable attorneys’ fees and disbursements and the
reasonable estimate of the allocated costs and expenses of Bank’s in-house legal
counsel and staff), except to the extent such claims, liabilities, or expenses
are caused by Bank’s gross negligence or willful misconduct.

(b)

Company further agrees to pay to Bank, upon receipt of Bank’s invoice, all
reasonable costs, expenses and attorneys’ fees (including allocated costs for
in-house legal services) incurred by Bank in connection with the enforcement of
this Agreement and any instrument or agreement required hereunder, including but
not limited to any such costs, expenses and fees arising out of the resolution
of any conflict, dispute, motion regarding entitlement to rights or rights of
action, or other action to enforce Secured Lender’s rights in a case arising
under Title 11 of the United States Code.

9.
Termination.








--------------------------------------------------------------------------------

Exhibit 10.4


(a)

Termination by Secured Lender. Secured Lender may terminate this Agreement by
providing notice substantially in the form of Attachment I to the Company and
Bank that all of the Borrower’s Obligations to Secured Lender are paid in full.

(b)

Termination by Company. The Company may terminate, amend, waive, rescind, or
revoke the instructions contained in this Agreement (“Modification”) with regard
to the Governmental Accounts listed on Exhibit A only, upon not less than ten
(10) business days’ prior written notice to Secured Lender and Bank in
substantially the form attached hereto as Attachment II, and with respect to any
Modification, Bank shall (a) use its commercially reasonable efforts to obtain
from Company a certification that Company has given Secured Lender advance
written notice of such Modification, and (b) use its commercially reasonable
efforts to independently give Secured Lender prompt notification of such
Modification. Any such Modification shall not be effective until ten (10)
business days after Bank’s receipt of the same.

(c)

Termination by Bank. This Agreement may be terminated by Bank at any time upon
not less than thirty (30) calendar days’ prior written notice delivered to
Company and Secured Lender. Upon termination of this Agreement, Bank will
transmit to such deposit accounts as Company may direct all funds, if any, then
on deposit in the Accounts (after deduction for any amounts otherwise
reimbursable to Bank as provided under Section 4 above).

10.
Notices. Any notice or document required or permitted to be delivered hereunder
shall be in writing and shall be effective upon delivery if personally delivered
or sent by overnight courier, or three (3) Business Days after mailing if mailed
via US Mail. All notices shall be personally delivered, delivered by overnight
courier or sent by United States Mail, postage prepaid, Certified or Registered
Mail, addressed to the parties hereto at the respective addresses set forth on
the signature pages, or at such other address as they may have theretofore
specified by written notice delivered in accordance herewith. Any party hereto,
at any time, by written notice given to the other in accordance with this
Section, may designate a different address to which such communications shall
thereafter be directed.

11.
Deposit Account Information. Bank shall provide Secured Lender with (a) whether
by Internet access or otherwise, on-line screen access to daily activity in the
Accounts, and (b) copies of the regular monthly bank statements and such other
information relating to the Accounts as is provided to Company. Upon Company’s
request (which request need be made only once and not on a recurring basis),
Bank shall provide Company with, whether by Internet access or otherwise,
on-line screen access to daily activity in the Collections Accounts. Bank’s
liability for failing to provide any account statement will not exceed Bank’s
cost of providing the statement. Company authorizes Bank to provide to Secured
Lender,








--------------------------------------------------------------------------------

Exhibit 10.4


whether by internet access or otherwise, any other information concerning the
Accounts that Bank may agree to provide to Secured Lender at Secured Lender’s
request.
12.
Miscellaneous.

This Agreement shall be binding on and shall inure to the benefit of the parties
and their respective successors and assigns, but neither Company nor Bank shall
be entitled to assign or delegate any of its rights or duties under this
Agreement without mutual agreement of the parties.
(a)
This Agreement shall be binding on and shall inure to the benefit of the parties
and their respective successors and assigns, but neither Company nor Bank shall
be entitled to assign or delegate any of its rights and/or duties under this
Agreement without mutual agreement of the parties.

(b)
Secured Lender may assign its rights and duties under this Agreement in
connection with a transfer of the Note and all of its interests in the
Borrower’s Obligations by written notice to Bank and Company and such assignment
shall be effective as to Company and Bank upon written notice to same.

(c)
This Agreement may be executed in any number of several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. A signature delivered by facsimile transmission or
other electronic means shall be deemed the equivalent of an original signature
for all purposes.

(d)
This Agreement shall be governed by the laws of the State of Maryland without
regard to principles or conflicts of laws.

(e)
This Agreement may be amended only by a written instrument executed by Secured
Lender, Bank and Company acting through their respective duly authorized
representatives.

(f)
Company acknowledges that the agreements made by it and the authorizations
granted by it in this Agreement are irrevocable and that the authorizations
granted in this Agreement are powers coupled with an interest.

(g)
COMPANY, AGENT AND BANK HEREBY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR SERVICES RENDERED
IN CONNECTION WITH THIS AGREEMENT.

[SIGNATURES ON FOLLOWING PAGES]









--------------------------------------------------------------------------------


Exhibit 10.4




Name in Which Account is Maintained
Account Numbers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

EXHIBIT A


Accounts








 





--------------------------------------------------------------------------------

Exhibit 10.4


EXHIBIT H


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the "Agreement") is made and entered into, effective on
the date set forth below, by and among OS TYBEE, LLC, a Georgia limited
liability Debtor (“OS Tybee”), SB TYBEE, LLC, a Georgia limited liability Debtor
(“SB Tybee”) and JV JEFFERSONVILLE, LLC, a Georgia limited liability Debtor (“JV
Jeffersonville”) (OS Tybee, SB Tybee and JV Jeffersonville are sometimes
collectively referred to as “Debtors”), and ADK GEORGIA, LLC, a Georgia limited
liability Debtor ("Secured Party"), with reference to the following facts:


RECITALS:


A.Contemporaneously with the execution of this Agreement, Debtor is borrowing
funds from Secured Party or its parent entity pursuant to the terms of that
certain Promissory Note for borrowings of up to $1,000,000 dated of even date
herewith (the "Note").
 
B.Debtor has agreed to grant to Secured Party a first-priority security interest
in all of the cash, accounts receivable, assets, FF&E, records, goodwill,
contracts, agreements and properties, both tangible and intangible, owned or
leased by the Debtor that are used in connection with the ownership, operation
or development of the Debtor's business operation in accordance with the terms
and conditions set forth herein.


AGREEMENTS:


NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:


1.GRANT OF SECURITY INTEREST.


1.1.
    DEBTORS' PLEDGE. As collateral security for all of the Obligations (as
defined in Section 2 hereof), Debtors' hereby pledges and assigns to Secured
Party and grants to Secured Party a continuing security interest in the
following:


1.1.1.
    All cash, accounts receivable, assets, and properties, both tangible and
intangible, owned or leased by the Debtors that are used in connection with the
ownership, operation or development of the Debtors' business to the extent
Debtors have an interest therein (Debtors acknowledges that pursuant to the
terms of its sublease with Secured Party all FF&E and personal property at the
Debtors' facilities belongs to Secured Party and Debtors have no ownership
interest therein); and


1.1.2.
    All profits, income, property, and any and all other proceeds arising from
or on account of the above-described property, whether now owned or hereafter
acquired by the Debtors and howsoever its interest therein may arise or appear
(whether by ownership, security interest claim or otherwise).


1.2.
    DEFINITION OF COLLATERAL. The assets and properties described in Sections
1.1 and 1.2, above, shall be referred to collectively as the “Collateral.”




 





--------------------------------------------------------------------------------

Exhibit 10.4


2.SECURITY FOR OBLIGATIONS
 
2.1.
    The security interest created by this Agreement in the Collateral
constitutes continuing collateral security for:


2.1.1.
    The payment of all principal of, interest on, late payments under, and
prepayment penalties or premiums (if any) with respect to, the Note;
 
2.1.2.
    The performance and discharge of each and every obligation of
Debtorscontained herein or in any other document executed in connection with the
Note; and


2.1.3.
    Each and every amendment, renewal, increase or extension of any of the
foregoing.


All of the foregoing items listed in this Section 2.1 are collectively referred
to as the "Obligations."


2.2.
    The security interests granted herein are granted as security only and shall
not subject Secured Party to, or transfer or in any way affect or modify, any
obligation or liability of Debtor or the Debtor with respect to any of the
Collateral or any transaction in connection therewith.
 
3.REPRESENTATIONS AND WARRANTIES


Debtors represent and warrant to Secured Party that:


3.1.
    Debtors and/or the Debtor are and will be at all times the legal and
beneficial owner of the Collateral free and clear of any lien, security interest
or other charge or encumbrance, except for the security interest created by this
Agreement.
 
3.2.
    The exercise by Secured Party of its rights and remedies hereunder in
accordance with and subject to the terms hereof will not contravene any law or
governmental regulation currently existing or any contractual restriction in
either case binding on or affecting Debtor or the Debtor, or any of their
respective properties, and will not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of Debtor's or the Debtor’s other properties or the acceleration of any
indebtedness.


3.3.
    No authorization or approval or other action by any governmental authority
or regulatory body or any other person is required to be obtained by Debtor or
the Debtor for the pledge hereunder by Debtor of, or the grants by Debtors of
the security interest created in, the Collateral under this Agreement.


3.4.
    This Agreement creates a valid security interest in favor of Secured Party
in the Collateral.




 





--------------------------------------------------------------------------------

Exhibit 10.4


3.5.
    No financing statement covering the Collateral or any part thereof has been
filed by Debtor with any filing officer, and no security agreement covering the
Collateral or any part thereof has been made other than with Secured Party, and
no security interest, other than the security interest granted to Secured Party,
has attached or been perfected in the Collateral or in any part thereof.


4.COVENANTS AS TO THE COLLATERAL
 
So long as any of the Obligations shall remain outstanding, Debtors will, unless
Secured Party shall otherwise consent in writing:


4.1.
    Keep adequate records concerning the Collateral and permit Secured Party or
any agents or representatives thereof at any reasonable time, upon reasonable
prior notice, and from time to time to examine and make copies of and abstracts
from such records;
 
4.2.
    At its expense, defend Secured Party's right, title and special property and
security interest in and to the Collateral against the claims of any person;


4.3.
    At its expense, at any time and from time to time, promptly execute and
deliver all further instruments and documents and take all further action that
may be necessary or that Secured Party may reasonably request in order to
(a) perfect and protect the security interest created or purported to be created
hereby, (b) enable Secured Party to exercise and enforce his rights and remedies
hereunder in respect of the Collateral, (c) otherwise effect the purposes of
this Agreement;


4.4.
    Not create or suffer to exist any lien, security interest or other charge or
encumbrance upon or with respect to any Collateral;


4.5.
    At its expense and in such manner and form as Secured Party may require,
execute, deliver, file and record any financing statement, specific assignment
or other paper and take any other action that may be necessary or desirable, or
that Secured Party may request, in order to create, preserve, perfect or
validate any security interest granted herein or to enable Secured Party to
exercise and enforce its rights in accordance with the terms hereof with respect
to any of the Collateral. To the extent permitted by applicable law, Debtor
hereby authorizes Secured Party to execute and file, in the name of Debtors or
otherwise, Uniform Commercial Code (the “Code”) financing statements (which may
be carbon, photographic, photostatic or other reproduction of this Agreement or
of a financing statement relating to this Agreement) which Secured Party in its
sole discretion may deem necessary or appropriate to further perfect the
security interests created herein; and


4.6.
    Not take or fail to take any action which would in any manner impair the
value or enforceability of Secured Party's security interest in any Collateral.


5.ADDITIONAL PROVISIONS CONCERNING THE COLLATERAL.


5.1.
    Debtors hereby authorize Secured Party to file, without the signature of
Debtor or the Debtor


 





--------------------------------------------------------------------------------

Exhibit 10.4


where permitted by law, one or more financing or continuation statements, and
amendments thereto, relating to the Collateral.
 
5.2.
    Debtors hereby irrevocably appoint Secured Party as Debtors'
attorney-in-fact and proxy, with full authority in the place and stead of
Debtors, and in their names or otherwise, from time to time in Secured Party's
discretion, to take any action and to execute any instrument which Secured Party
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement.


5.3.
    If Debtors fail to perform any agreement or obligation contained herein,
Secured Party may perform, or cause performance of, such agreement or
obligation, and the expenses of Secured Party incurred in connection therewith
shall be payable by Debtor and/or the Debtor pursuant to Section 7 hereof.


5.4.
    Secured Party shall have no duty or liability to preserve rights pertaining
thereto and shall be relieved of all responsibility for the Collateral, and
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which Secured Party accords his
own property.


6.COVENANTS AS TO THE DEBTORS' OPERATIONS


6.1.
    AFFIRMATIVE COVENANTS. From and after the Effective Date of this Agreement
and so long as any of the Obligations remain outstanding, Debtors will, unless
Secured Party otherwise consents in writing:


6.1.1.
    Use its best efforts to preserve and grow the Debtor's business and its
relationships with and the goodwill of the customers and others having business
dealings with the Debtors;


6.1.2.
    Cause the Debtor to perform all of the Debtor’s obligations under contracts,
leases and documents relating to or affecting its business or its assets, except
such obligations as the Debtor in good faith reasonably disputes;


6.1.3.
    Cause the Debtor to pay the Debtor’s debts, obligations and trade payables
only when and as they become due;


6.1.4.
    Permit Secured Party access to the Debtor’s books and records, including
financial records, upon five (5) days advance written notice for the purpose of
auditing Debtor’s performance of its obligations hereunder. In the event such an
audit reveals that Debtor has materially breached any covenant or agreement
hereunder, Debtor shall immediately reimburse Secured Party for the costs and
expenses incurred by Secured Party in conducting such audit.


6.2.
    NEGATIVE COVENANTS. From and after the Effective Date of this Agreement, and
for


 





--------------------------------------------------------------------------------

Exhibit 10.4


so long as any Obligation remains outstanding, Debtors will not, without the
prior written consent of Secured Party:


6.2.1.
    Approve any amendment to the Articles of Incorporation or the Bylaws of the
Debtors;


6.2.2.
    Permit the Debtors to issue, reserve for issuance, grant, sell or authorize
the issuance of any shares of capital stock or other securities or
subscriptions, options, warrants, calls rights or commitments of any kind
relating to the shares of capital stock of the Debtors or any of its affiliates,
or grant any option, warrant or right to purchase any bonds, debentures, notes
or other corporate securities;


6.2.3.
    Permit the Debtors to subdivide or in any way reclassify any of the shares
of its capital stock;


6.2.4.
    Permit the Debtors to declare, set aside or pay any dividend or other
distribution or payment in respect of the outstanding shares of its capital
stock, or purchase, redeem or otherwise acquire any of the shares of the capital
stock of the Debtors or any of its affiliates;


6.2.5.
    Permit the Debtors to take any action, the effect of which is to cause or
permit the Debtor to merge, consolidate or reorganize with or sell substantially
all of its assets to any other person or entity,


6.2.6.
    Permit the Debtors to introduce any new material method of management or
operation, or make any change in the conduct or operation of the Debtor’s
business, other than changes made in the lawful and ordinary course of business
which, individually and in the aggregate, do not materially and adversely affect
the Debtor or its business;


6.2.7.
    Permit the Debtors to pay to Karen Forrister or David Lemcke a salary or
other remuneration of any sort other than the approved management fees set forth
in Section 6.2.15 below.;


6.2.8.
    Permit the Debtor to incur any debt or subject any of its assets to any
encumbrance, except in the ordinary course of business;


6.2.9.
    Permit the Debtor to sell, lease, dispose of, or waive any substantial
rights relating to, any of the property or assets of the Debtor, whether
tangible or intangible, other than sales occurring in the lawful and ordinary
course of business;


6.2.10.
    Permit the Debtors to conduct any bargain or liquidation sale or otherwise
offer or dispose of its inventory at lower prices or on more favorable terms and
conditions than those that have historically been charged or utilized by the
Debtor, but this provision shall not be construed to apply to normal promotional
sales to the extent such sales are consistent with the Debtor's past practices;


 





--------------------------------------------------------------------------------

Exhibit 10.4




6.2.11.
    Permit the Debtors to voluntarily incur any obligation or liability, whether
absolute, accrued, contingent or otherwise, other than (a) obligations incurred
in connection with the purchase of goods and services in the ordinary course of
business consistent with past practices, and (b) other obligations incurred in
the lawful and ordinary course of business which individually and in the
aggregate do not have a material adverse effect on the Debtor’s financial
condition;


6.2.12.
    Cause or allow the loss of any insurance coverage for the Debtor’s assets or
its business, unless replaced with coverage that was substantially similar (in
amount and insurer) to the coverage now in effect;


6.2.13.
    Permit the Debtors to sell or dispose of, or otherwise divest itself of the
ownership, possession, custody or control, of any corporate books or records of
the Debtor that, in accordance with sound business practice, normally are
retained for a period of time after their use, creation or receipt, except at
the end of the normal retention period;


6.2.14.
    Permit the Debtors to suffer any diminution in value whether in the form of
damage to reputation, loss of prospective business or the termination of
material contracts such that in Secured Party's reasonable judgment, the value
of the Collateral has, or is likely to, materially decline..


6.2.15.
    Enter into a management or other agreement of any sort between Debtors and,
directly or indirectly, Karen Forrister or David Lemcke or any entity or
affiliate with which they have a pecuniary interest of any sort for management
or other services to be provided to the Debtors or its affiliates, without the
express written permission of Secured Party; provided, however, that Debtors may
enter into a management agreement and pay such persons or entities a management
fee of 2.5% of Debtors’ revenue from the Savannah Beach Facility and then a
management fee of 2.5% on its revenue from both the Oceanside and Jeffersonville
Facilities at such time that such Facilities have been recertified for Medicare
reimbursement by CMS and Debtors are paying rent to Secured Party for them under
the master sublease between Debtors and Secured Party.


6.3.
    REPORTS. In furtherance of the covenants contained in this Section 6, the
Debtor shall furnish Secured Party, within fifteen (15) days of the end of each
month and twenty (20) days of the end of each quarter of year end, with a profit
and loss statement of the Debtor's operations for the month or applicable
period, a current balance sheet and a executive summary of all business
transacted during the month or applicable period. Debtor shall revise the
reports and furnish such additional information or prepare such other business
summaries as Secured Party may request from time to time. Secured Party shall
also have the right to conduct such audits of the Debtor's books and records
that Secured Party deems necessary or appropriate to ensure compliance with the
provisions of this Agreement.


7.REMEDIES UPON AN EVENT OF DEFAULT
 
If Debtors shall have breached a term of this Agreement or an event of default
shall have occurred under the Note or any other document executed in connection
with this Agreement then:




 





--------------------------------------------------------------------------------

Exhibit 10.4


7.1.
    Secured Party may (a) exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party under the Code; and (b) without
limiting the generality of the foregoing, but subject to only the notice
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange or broker's board or elsewhere, at
such price or prices and on such other terms as Secured Party may deem
commercially reasonable, for cash or on credit or for future delivery. Debtors
agree that, to the extent notice of sale shall be required by law, at least 30
days' notice to Debtors of the time and place of any public sale or the time
after which any private sale is to be made shall constitute "reasonable
notification" to it. Secured Party shall not be obligated to make any sale of
the Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned without further notice to Debtor
or the Debtor.
 
7.2.
    In the event that Secured Party elects to exercise its right, if any, to
sell all or any part of the Collateral pursuant to Section 7.1, above, Debtors
will, at their own expense and upon request by Secured Party, do or cause to be
done all such other acts and things as may be necessary to vest good title to
such Collateral in the purchaser thereof in compliance with applicable law.
Debtors acknowledge that a breach of any of the covenants contained in this
Section 7.2 may cause irreparable injury to Secured Party, that Secured Party
shall have no adequate remedy at law in respect of such breach and, as a
consequence, the covenants of Debtors contained in this Section 7.2 shall be
specifically enforceable against Debtor and the Debtor, and Debtors hereby
waive, to the extent such waiver is enforceable under law, and shall not assert
any defenses against any action for specific performance of such covenants,
except for the defense that no event of default has occurred.


7.3.
    Secured Party may be the purchaser of any or all of the Collateral so sold
at any public sale (or, if the Collateral is of a type customarily sold in a
recognized market or is of a type which is the subject of a widely distributed
standard price quotations, at any private sale).


7.4.
    Upon any such sale, Secured Party shall have the right to deliver, assign
and transfer to the purchaser thereof the Collateral so sold. Each purchaser at
any such sale shall hold the Collateral so sold absolutely and free from any
claim or right of whatsoever kind, including any equity or right of redemption
of Debtor and/or the Debtor which may be waived, and Debtor and the Debtor, to
the extent permitted by law, hereby specifically waive all rights of redemption,
stay or appraisal which it has or may have under any law now existing or
hereafter adopted.


7.5.
    The notice (if any) of such sale required by Section 7.1, above, shall
(a) in case of a public sale, state the time and place fixed for such sale, and
(b)  in the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Secured Party may fix in
the notice of such sale (provided that such notice complies with law). At any
such sale the Collateral may be sold in one lot at an entirety or in separate
parcels, as Secured Party may determine.


7.6.
    In case of any sale of all or any part of the Collateral on credit or for
future delivery, the Collateral so sold may be retained by Secured Party until
the selling price is paid by the purchaser thereof, but Secured Party shall not
incur any liability in case of any such failure, such Collateral may again be


 





--------------------------------------------------------------------------------

Exhibit 10.4


sold upon like notice. Secured Party, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the security interests granted herein and sell the Collateral, or any
portion thereof, under a judgment or decree of a court or courts of competent
jurisdiction.


7.7.
    Notwithstanding the provisions of Section 7.2, above, Debtors recognize that
Secured Party may deem it impracticable to effect a public sale of all or any
part of the Collateral and that Secured Party may, therefore, determine to make
one or more private sales of any such Collateral to a restricted group of
purchasers. Debtors acknowledge that any such private sale may be at prices and
on terms less favorable to the seller than the prices and other terms which
might have been obtained at a public sale and, notwithstanding the foregoing,
agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner.
 
7.8.
    Any cash held by Secured Party as the Collateral and all cash proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral shall be applied and
accounted for by Secured Party as follows:


7.8.1.
    First, to the repayment of the reasonable costs and expenses, including
reasonable attorneys' fees and legal expenses incurred by Secured Party in
connection with (a) the administration of this Agreement, (b) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, (c) the exercise or enforcement of any of the
rights of Secured Party hereunder, or (d) the failure of Debtor and/or the
Debtor to perform or observe any of the provisions hereof;


7.8.2.
    Second, at the option of Secured Party, to the payment or other satisfaction
of any liens and other encumbrances upon any of the Collateral;


7.8.3.
    Third, to the reimbursement of Secured Party for the amount of any
obligations of Debtor and/or the Debtor paid or discharged by Secured Party
pursuant to the provisions of this Agreement, and of any reasonable expenses of
Secured Party payable by Debtor and/or the Debtor hereunder;


7.8.4.
    Fourth, ratably to the satisfaction of the Obligations, first to accrued
interest and then to principal;


7.8.5.
    Fifth, to the payment of any other amounts required by applicable law
(including, without limitation, Section 9-504(1)(c) of the Code or any successor
or similar applicable statutory provision); and


7.8.6.
    Sixth, the surplus proceeds, if any, to Debtor and the Debtor, ratably, or
to whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct.




 





--------------------------------------------------------------------------------

Exhibit 10.4


7.9.
    In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which Secured Party is legally entitled,
Debtor shall be liable for the deficiency, together with interest thereon at the
maximum rate then permitted by law from the date of sale, collection or
realization, together with the costs of collection and the reasonable fees of
any attorneys employed by Secured Party to collect such deficiency.


7.10.
    Upon written demand to Debtor from Secured Party, Debtor shall be deemed to
have sold the Debtor and shall be bound by the provisions of the covenant not to
compete attached hereto as EXHIBIT A, without any further action on the part of
Debtor or Secured Party; provided, however, that Debtor shall execute any
additional documents that Secured Party requests to give effect to this
paragraph.


8.INDEMNITY AND EXPENSES


8.1.
    Debtors shall indemnify and hold harmless Secured Party from and against any
and all claims, losses and liabilities growing out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement), except
claims, losses or liabilities resulting from the gross negligence or willful
misconduct of Secured Party.
 
8.2.
    Debtors will upon demand pay to Secured Party the amount of any and all
costs and expenses, including the fees and disbursements of Secured Party's
counsel and of any experts and agents, which Secured Party may incur in
connection with (a) the custody (including escrow expenses), preservation, use
or preparation of, or the sale of, collection or other realization upon, any
Collateral; (b) the exercise or enforcement of any of the rights of Secured
Party hereunder; (c) the failure by Debtor or the Debtor to perform or observe
any of the provisions hereof, except expenses resulting from Secured Party's
gross negligence or willful misconduct; and (d) the amount of any taxes which
Secured Party may be or may have been required to pay by reason of the security
interests herein granted or to free the Collateral from any liens thereon,
except expenses resulting from Secured Party's gross negligence or willful
misconduct. Any such amount not paid on demand shall bear interest at sixteen
and three quarters percent (16.75%) per annum or the maximum amount permitted by
law, whichever is less.


9.MISCELLANEOUS


9.1.
    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together constitute one and the
same instrument, binding on all the parties hereto.


9.2.
    Any notices permitted or required hereunder shall be in writing and shall be
deemed to have been given (a) on the date of delivery if delivery of a legible
copy was made personally or by facsimile transmission, or (b) or the first (1st)
business day following the date of delivery to an over-night courier for
next-day delivery with charges prepaid or charged to the account of the person
giving such notice, or (c) on the third (3rd) business day after the date on
which mailed by registered or certified mail, return receipt requested,
addressed to the party for whom intended at the address set forth on the
signature page of this Agreement or such other address, notice of which is given
as provided herein.




 





--------------------------------------------------------------------------------

Exhibit 10.4


9.2.1.
    Any party, in its sole discretion and for any reason, may reject the
decision of the arbitration panel and seek adjudication of the dispute by giving
written notice of its intention to do so within thirty (30) days after receipt
of the written decision of the arbitrators and commencing appropriate legal
proceedings to obtain adjudication of the dispute within thirty (30) days after
the date on which it gives such notice.


9.2.2.
    Any party who rejects the decision of an arbitration panel and seeks to have
a dispute submitted to adjudication by litigation following an arbitration
proceeding as provided by Section 9.3.3, below, shall be obligated to pay the
costs and reasonable attorneys fees incurred by the other party in such
arbitration proceeding.


9.2.3.
    Any judicial action or proceeding commenced pursuant to this Section 9.3
shall be commenced and conducted in a state or federal court of competent
jurisdiction situated in the county or judicial district in which the defendant
in such action or proceeding has its corporate headquarters.


9.3.
    No waiver of any right hereunder shall be effective for any purpose unless
in writing and signed by the party possessing said right. Any such written
waiver shall not be construed to waive any subsequent right or other term or
provision of this Agreement.


9.4.
    This Agreement shall be binding upon and inure to the benefit of the heirs,
successors, executors, administrators, assigns and legal representatives of each
of them.


9.5.
    The parties agree that each party and its counsel have reviewed and revised
this Agreement and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not apply in the
interpretation of this Agreement or any amendments of exhibits thereto. As used
in this Agreement, the masculine, feminine and neuter gender and the singular or
plural number shall each be deemed to include the other whenever the context
indicates or requires.


9.6.
    This Agreement (a) constitutes the entire understanding of the parties
concerning the matters set forth herein, and supersedes all prior and
contemporaneous understandings, whether oral or written, concerning such
matters, and (b) may not be modified or amended, except by an instrument signed
by the party against whom enforcement of any such amendment may be sought.


9.7.
    If any action is commenced to construe or enforce this Agreement or the
rights and duties created hereunder, then the party prevailing in that action
shall be entitled to recover its attorneys' fees in that action and the costs
and fees of enforcing any judgment entered therein.


9.8.
    The effective date of this Agreement shall be the date first written above.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
on the date set forth above.




 





--------------------------------------------------------------------------------

Exhibit 10.4


DEBTORS




OS TYBEE, LLC,
a Georgia limited liability company


By: __________________________
Name: __________________________
Title: __________________________ 


SB TYBEE, LLC,
a Georgia limited liability company


By: __________________________
Name: __________________________
Title: __________________________


JV JEFFERSONVILLE, LLC,
a Georgia limited liability company


By: __________________________
Name: __________________________
Title: __________________________ 
SECURED PARTY






ADK Georgia, LLC,
a Georgia limited liability company


By: __________________________
Name: __________________________
Title: __________________________ 











 






C.













































 





--------------------------------------------------------------------------------

Exhibit 10.4




SCHEDULE 10.2
CAPITAL IMPROVEMENTS
Savannah Beech
Laundry - Repairing 2 washers and one dryer
 
Completed
 
Savannah Beech
6 PTAC’s not working
$5,500
Still need 6 for vacant rooms
 
Savannah Beech
Sprinkler heads needed in closets
$9,000
They have not been officially sited yet but will be on the next annual survey.
 
Savannah Beech
Hot water tank Laundry
$4,200
Repaired at this time. Don’t believe it will last to long
 
Both Savannah Beech and Oceanside
Dining room Tables
$4,500
6 Dining room Tables with chipped and ruff edges
 
Both Savannah Beech & Oceanside
60 New mattresses
Complete
68 have been received and disturbed.
 
Both Savannah Beech and Oceanside
Bedside cabinets, over the bed tables
$7,500
Over the bed tables have been ordered and received. Not every room has a bedside
cabinet. Approximately 50 needed.
 
 
 
 
 
 



















 





--------------------------------------------------------------------------------


Exhibit 10.4




                            




                            


SCHEDULE 10.2
CAPITAL IMPROVEMENTS
Savannah Beech
 
Laundry – Repairing 2 washers and one dryer
 
Completed
 
Savannah Beech
6 PTAC’s not working
$5,500
Still need 6 for vacant rooms
 
Savannah Beech
Sprinkler heads needed in closets
$9,000
They have not been officially sited yet but will be on the next annual survey.
 
Savannah Beech
Hot water tank Laundry
$4,200
Repaired at this time. Don’t believe it will last to long
 
Both Savannah Beech and Oceanside


Dining room Tables


$4,500
6 Dining room Tables with chipped and ruff edges
 
Both Savannah Beech & Oceanside
60 New mattresses


Complete
68 have been received and disturbed.
 
Both Savannah Beech and Oceanside
Bedside cabinets, over the bed tables


$7,500


Over the bed tables have been ordered and received. Not every room has a bedside
cabinet. Approximately 50 needed.
 
 
 
 
 
 








